EXHIBIT 10.24

 

 

 

ASSET PURCHASE AGREEMENT

 

by and between

 

SPARTAN FIRE, LLC (“Buyer”),

 

REV GROUP, INC. (“Parent”)

 

and

 

SPARTAN MOTORS, INC. (“SMI”)

 

and SPARTAN MOTORS USA, INC. (the “Company”)

 

dated

 

January 31, 2020

 

 

 

Page

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

SCHEDULES

 

Schedule 1-B           Permitted Liens

Schedule 1-C          Working Capital

Schedule 2.1.3          Assigned Contracts

Schedule 2.1.5      Transferred Hardware

Schedule 2.1.6          Vehicles

Schedule 2.1.7          Permits

Schedule 2.2.1          Real Property

Schedule 2.2.5          Intellectual Property

Schedule 2.3.4          Assets

Schedule 2.7          Seller Account

Schedule 3.5          Organization and Good Standing

Schedule 3.8.1          Noncontravention by Sellers

Schedule 3.8.2          Noncontravention by Company

Schedule 3.9          Financial Statements

Schedule 3.10          Material Adverse Effect

Schedule 3.25          Indebtedness

Schedule 3.11          Taxes

Schedule 3.12          Employees

Schedule 3.13(a)     Employee Benefit Plans and Other Compensation Arrangements

Schedule 3.14.1     Environmental Matters

Schedule 3.14.2     Real Property

Schedule 3.14.2(a)     Permits Since January 1, 2017

Schedule 3.14.2(b)     Permits in the Last Three Years

Schedule 3.14.2(c)     Permits Relating to ER Business

Schedule 3.16.1     Real Property

Schedule 3.16.2     Personal Property

Schedule 3.17          Accounts Receivable

Schedule 3.18          Inventories

Schedule 3.19          Registered Intellectual Properties

Schedule 3.20          Contracts

Schedule 3.21          Litigation

Schedule 3.22.1     Standard Warranty Terms

Schedule 3.22.2     Product Warranty Claims

Schedule 3.22.3     Product Liability Claims

Schedule 3.23.1     Material Suppliers

Schedule 3.23.2     Material Customers

Schedule 3.23.3     Disputes

Schedule 3.24          Insurance

Schedule 3.25          Indebtedness

Schedule 3.26          Related Party Transactions

Schedule 5.1(j)     Resignations of those managers and officers

Schedule 7.5.1          Employees

 

 

 

ASSET PURCHASE AGREEMENT

 

This asset PURCHASE AGREEMENT is entered into as of January 31, 2020, by and
among Spartan Fire, LLC, a Nevada limited liability company (“Buyer”), REV
Group, Inc., a Delaware corporation (“Parent”), Spartan Motors, Inc., a Michigan
corporation (“SMI”), and Spartan Motors USA, Inc., a South Dakota corporation
(the “Company”).

 

Background

 

A.     The Company owns and operates the ER Business (as defined below). SMI
owns 100% of the outstanding capital stock of the Company and owns certain
assets used by SMI in its operation of the ER Business.

 

 

 

B.     Buyer wishes to purchase and assume from SMI and the Company, and SMI and
the Company wish to sell and transfer to Buyer, substantially all of the assets
and liabilities comprising the ER Business, upon and subject to the terms and
conditions set forth in this Agreement. Parent owns all of the issued and
outstanding membership interests of Buyer.

 

Agreement

 

Now, therefore, in consideration of the mutual representations, warranties,
covenants and agreements set forth in this Agreement, the parties agree as
follows:

 

Article 1     
Definitions

 

When used in this Agreement, the following terms in all of their singular or
plural tenses, cases and correlative forms shall have the meanings assigned to
them in this Article 1, or elsewhere in this Agreement as indicated in this
Article 1:

 

“Accounting Principles” means accounting methods, policies, principles,
practices, and procedures as described in Schedule 1-C.

 

“Accounts Receivable” is defined in Section 2.1.1.

 

“Action” means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena, or investigation of any nature, civil, criminal, administrative,
regulatory, or otherwise, whether at law or in equity.

 

An “Affiliate” of a specified Person means any other Person which, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such specified Person. For purposes of this
definition, “control” of any Person means possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting capital stock, by contract,
or otherwise.

 

“Affiliated Group” means an affiliated group as defined in Section 1504 of the
Code (or any similar combined, consolidated, or unitary group defined under
state, local, or foreign income tax law).

 

“Allocation Schedule” is defined in Section 7.3.

 

“Agreement” means the Asset Purchase Agreement, as may be amended from time to
time upon the mutual written agreement of the parties hereto.

 

“Assets” means all assets sold by Sellers pursuant to Section 2.1 and
Section 2.2.

 

“Assigned Contracts” is defined in Section 2.2.2.

 

“Assignment and Assumption Agreement” is defined in Section 5.1(b).

 

“Assignment of Membership Interest” is defined in Section 5.1(d).

 

“Assumed Liabilities” is defined in Section 2.4.

 

“Base Purchase Price” is defined in Section 2.6.

 

“Bill of Sale” is defined in Section 5.1(a).

 

“Books and Records” is defined in Section 2.1.10.

 

“Brandon Parcel” is defined in Section 2.1.12.

 

“Business Day” means any day other than a Saturday, Sunday or a day on which
banks in the State of Michigan are authorized or obligated by law to close.

 

“Buyer” is defined in the preamble of this Agreement.

 

“Buyer Indemnitees” is defined in Section 8.1.

 

“Buyer Plans” is defined in Section 7.5.2.

 

“Cap” is defined in Section 8.2(c).

 

“Cash” means cash on hand and in bank accounts, including all cash, commercial
paper, certificates of deposit and other bank deposits, treasury bills, short
term investments, and all other cash equivalents plus checks presented for
deposit but not yet credited to deposit accounts as of such time; provided,
however, that Cash shall be reduced by the amount of all outstanding checks on
draft that are issued or outstanding at such time.

 

“Charlotte Parcel” is defined in Section 2.2.1.

 

“Charlotte Liabilities” is defined in Section 2.5.3.

 

“Charlotte Retained Employee” is defined in Section 7.4.4.

 

“Claims” means any claims, debts, losses, expenses, proceedings, covenants,
liabilities, suits, judgments, damages, actions and causes of action,
obligations, accounts, and liabilities of any kind or character whatsoever,
known or unknown, suspected or unsuspected, in contract or in tort, direct or
indirect, at Law or in equity.

 

“Closing” and “Closing Date” are defined in Article 6.

 

“Closing Working Capital” means the Working Capital as of the Effective Time.

 

“Code” means the United States Internal Revenue Code of 1986, as amended, and
the regulations and guidance thereunder.

 

“Company” is defined in the preamble of this Agreement.

 

“Company Party” means each of the Company and each Subsidiary.

 

“Company Intellectual Property” means (a) the Intellectual Property owned by
either Seller that is primarily used in the ER Business as currently conducted,
(b) all Intellectual Property owned by any Subsidiary, and (c) the Intellectual
Property listed on the schedules to the License Agreement.

 

“Company Plan” means any Plan to which any Company Party contributes to, is a
party to, is bound by or could reasonably be expected to have liability (whether
known, accrued, absolute, contingent, liquidated or otherwise) with respect to,
and under which directors, employees, independent contracts, consultants or
other members of the workforce of a Company Party or any ERISA Affiliate is or
have been eligible to participate or derive a benefit.

 

“Confidential Information” is defined in Section 7.4.2.

 

“Continuation Period” is defined in Section 7.5.2.

 

“Contracts” means any written agreement, contract, lease, license, and/or
purchase and sales order.

 

“Copyrights” is defined in the definition of Intellectual Property.

 

“Covered Employee” means each (a) Transferred Employee and (b) individual
employed by any Subsidiary as of the Effective Time.

 

“Covered Product” means any product designed, developed, engineered,
manufactured, assembled, certified, marketed, sold, and/or delivered by either
(a) the Company, in connection with the operation of the ER Business, or (b) any
Subsidiary.

 

“Disclosure Schedules” means the disclosure schedules annexed hereto and made a
part hereof.

 

“Disposal,” “Storage” and “Treatment” shall have the meanings assigned them in
the Resource Conservation and Recovery Act, 42 U.S.C. § 6901, et. seq.
(“RCRA”) or any similar state or local Law, provided, however, that such terms
shall be applied to all “Hazardous Materials,” not solely to “hazardous waste,”
as defined in RCRA.

 

“Dyno Lease” means that certain Lease Agreement to be executed and delivered by
the Company and Buyer at Closing relating to the Company’s post-Closing use of a
dynamometer being sold to Buyer pursuant to this Agreement.

 

“Easement Agreements” means the (1) the Easement Agreement for Ingress, Egress,
Parking, Utilities, and Drainage, (2) the Easement Agreement for Ingress,
Egress, Utilities, and Drainage, and (3) the Drainage Easement, each to be
executed and delivered by SMI and Buyer at the Closing relating to certain
easements for Sellers’ Charlotte, Michigan campus.

 

“Effective Time” means 12:01 a.m. EST on February 1, 2020.

 

“Enforceability Exceptions” means applicable bankruptcy, insolvency,
reorganization, moratorium or other Laws of general application affecting
enforcement of creditors’ rights or by principles of equity.

 

“Environmental Law” means any Law, Order or Permit issued to any Seller, with
respect to the ER Business, or Subsidiary relating to contamination, pollution
or the protection of the environment, natural resources or human health and
safety or to the use, management, handling, generation, importing, distribution,
manufacturing, processing, production, recycling, reclaiming, Storage, Disposal,
Treatment, transportation, Release or threatened Release of any, or exposure to,
Hazardous Material.

 

“ER Business” means the business operated by the Sellers and the Subsidiaries of
designing, engineering, manufacturing, marketing and selling fire truck
apparatus, fire truck cab-chassis and related aftermarket parts, but does not
include the business operated by the Company of providing aftermarket servicing
and/or repair to fire truck apparatus, fire truck cab-chassis, or any other
vehicle.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder.

 

“ERISA Affiliate” means any Person that, directly or indirectly, through one or
more intermediaries, controls, is controlled by or is under common control with
the Company, within the meaning of §4001(b) of ERISA or §414 of the Code.

 

“Estimated Closing Working Capital” means Sixty-Eight Million Two Hundred
Eighty-Nine Thousand Dollars ($68,289,000).

 

“Estimated Purchase Price” is defined in Section 2.7.

 

“Excluded Assets” is defined in Section 2.3.

 

“Excluded Liabilities” is defined in Section 2.5.

 

“Final Adjustment Statement” is defined in Section 2.8.4.

 

“Final Post-Closing Adjustment” is defined in Section 2.8.4.

 

“Financial Statements” is defined in Section 3.9.

 

“Flow of Funds Memo” means that certain Flow of Funds Memorandum to be executed
and delivered at Closing by and between Buyer and Sellers.

 

“Fraud Claims” means claims based upon a party’s fraud or intentional
misrepresentation in connection with such party’s representations and warranties
expressly set forth herein, in each case as determined pursuant to Delaware law.

 

“GAAP” means United States generally accepted accounting principles, as in
effect from time to time, applied on a consistent basis. To the extent the
application of GAAP permits any subjectivity, GAAP shall be applied on a basis
consistent with the past practices of Sellers and the Subsidiaries.

 

“Governmental Authority” means any domestic, foreign or multi-national federal,
state, provincial, regional, municipal or local governmental or administrative
authority, including any court, tribunal, agency, bureau, committee, board,
regulatory body, administration, commission or instrumentality constituted or
appointed by any such authority.

 

“Hazardous Material” means any chemical, substance, waste, material, pollutant,
or contaminant, the use, management, handling, generation, importing,
distribution, manufacturing, processing, production, recycling, reclaiming,
Storage, Disposal, Treatment, transportation or Release of which is regulated
under Law, or which is listed, defined, designated, or classified as, or
otherwise determined to be, hazardous, radioactive, or toxic or a pollutant or a
contaminant under or pursuant to any Law, including any admixture or solution
thereof, and specifically including petroleum and all derivatives thereof or
synthetic substitutes therefor (including, without limitation, crude oil or any
fraction thereof, gasoline, diesel fuel and other petroleum hydrocarbons),
polychlorinated biphenyls and asbestos, regardless of whether specifically
listed or designated as a hazardous substance under any Environmental Law.

 

“Indebtedness” means, as at any date of determination thereof (without
duplication) with respect to any Seller, with respect to the ER Business, or any
Subsidiary: (a) all obligations (other than intercompany obligations) for
borrowed money or funded indebtedness or issued in substitution for or exchange
for borrowed money or funded indebtedness (including obligations in respect of
principal, accrued interest, any applicable prepayment or termination fees,
penalties, charges or premiums and any unpaid fees, expenses or other monetary
obligations in respect thereof); (b) any indebtedness evidenced by any mortgage,
note, bond, letter of credit, debenture or other debt security; (c) all
obligations for reimbursement then required to be made of any obligor on any
banker’s acceptance, letters of credit or similar transactions; (d) all earn-out
payments and obligations for the deferred purchase price of property and all
conditional sale obligations under any title retention agreement (but excluding
trade accounts payable); (e) any obligations with respect to the termination of
any interest rate protection agreements, foreign currency exchange arrangements,
or other interest or exchange rate commodity or other hedging arrangements;
(f) any unfunded pension plan of any Company Party; (g) all obligations of the
type referred to in clauses (a) through (f) of any Person the payment of which
is the responsibility or liability of any Company Party, directly or indirectly,
as guarantor, obligor, surety or otherwise; and (h) obligations of the type
referred to in clauses (a) through (g) of other Persons secured by any Lien on
any property or asset of any Company Party, but only to the extent of the value
of the property or asset that is subject to such Lien. For the sake of clarity,
Indebtedness does not include any Assumed Liability secured by any bond or
letter of credit listed on a schedule to the Transition Services Agreement.

 

“Indemnification Threshold” is defined in Section 8.2(c).

 

“indemnitee” and “indemnitor” are defined in Section 8.5.1(a).

 

“Independent Accountants” is defined in Section 2.8.3.

 

“Information Technology Systems” means all Software, servers, computers,
computer systems, workstations, networks, data communications lines, databases,
websites, routers, hubs, switches and all other information technology
equipment, and all associated documentation, in each case, owned by or licensed
or leased to a Seller, with respect to the ER Business, or the Subsidiaries.

 

“Intellectual Property” means all rights arising from or in respect of any of
the following in any jurisdiction throughout the world: (i) patents, patent
applications, patent disclosures and inventions, including any continuations,
divisionals, continuations-in-part, renewals and reissues for any of the
foregoing (collectively “Patents”), (ii) Internet domain names, trademarks,
service marks, service names, trade dress rights, trade names, brand names,
slogans, logos and corporate names and registrations and applications for
registration thereof, together with all of the goodwill associated therewith
(collectively, “Marks”), (iii) copyrights (registered or unregistered) and
copyrightable works and registrations and applications for registration thereof,
and mask works and registrations and applications for registration thereof
(“Copyrights”), (iv) computer software, (specifically excluding all shrink wrap
software), data, data bases and documentation thereof, (v) trade secrets and
other confidential and proprietary information (including ideas, formulas,
compositions, inventions (whether patentable or unpatentable and whether or not
reduced to practice), know-how, manufacturing and production processes and
techniques, research and development information, drawings, specifications,
designs, plans, proposals, technical data, copyrightable works, financial and
marketing plans and customer and supplier lists and information) (collectively,
“Trade Secrets”), and (vi) copies and tangible embodiments thereof (in whatever
form or medium).

 

“Inventory” is defined in Section 2.1.2.

 

“IRS” means the United States Internal Revenue Service.

 

“Knowledge” for purposes of Section 3.16.2 means (1) the actual knowledge of Tim
Sullivan, Dean Nolden, Dan Peters, Lance Roberts and Ian Walsh, and (2) the
knowledge as would ordinarily come to the attention of any of the foregoing in
the reasonable performance of his or her respective duties on behalf of Buyer or
Parent.

 

“Latest Balance Sheet” is defined in Section 3.9.

 

“Law” means any common law decision and any federal, state, regional, local or
foreign law, statute, ordinance, code, rule, regulation or Order.

 

“Leased Real Property” is defined in Section 3.16.1.

 

“Leases” is defined in Section 3.16.1.

 

“Liability” means any liability, obligation, or commitment of any nature,
whether accrued or unaccrued, and whether matured or unmatured, accrued,
contingent, liquidated, unliquidated, known or unknown.

 

“License Agreement” means that certain License Agreement to be executed and
delivered by the Company and Buyer at the Closing.

 

“Licenses” is defined in Section 3.19.

 

“Lien” means any lien, charge, mortgage, deed of trust, pledge, easement,
encumbrance, security interest, matrimonial or community interest, tenancy by
the entirety claim, adverse claim, or any other title defect or restriction of
any kind.

 

“Loss” or “Losses” means any and all direct or indirect losses, liabilities,
causes of action, damages, costs, expenses and penalties, actions, notices of
violation, and notices of liability and any claims in respect thereof (including
amounts paid in settlement, and reasonable costs of investigation, collection
and enforcement and legal and accounting expenses); provided, however, that
Losses shall specifically exclude punitive damages except to the extent awarded
to a third party.

 

“Marks” is defined in the definition of Intellectual Property.

 

“Material Adverse Effect” means any event, occurrence, fact, condition or change
that is, or could reasonably be expected to become, individually or in the
aggregate, materially adverse to the financial condition, results of operations,
or assets of the ER Business as currently conduced, taken as a whole; provided,
however, that “Material Adverse Effect” shall not include any event, occurrence,
fact, condition or change, directly or indirectly, arising out of or
attributable to: (i) general economic or political conditions; (ii) any changes
in financial or securities markets in general; (iii) acts of war (whether or not
declared), armed hostilities or terrorism, or the escalation or worsening
thereof; (iv) conditions generally impacting the industries in which the ER
Business is operated, (v) any action required or permitted by this Agreement or
any other Transaction Agreement or any action taken (or omitted to be
taken) with the written consent of or at the written request of Buyer, (vi) the
announcement or completion of any transaction contemplated by this Agreement or
any other Transaction Agreement, or (vii) any changes in Laws or accounting
rules, including GAAP, or the application or enforcement thereof; provided
further, however, that any event, occurrence, fact, condition or change referred
to in clauses (i) through (iii) immediately above shall be taken into account in
determining whether a Material Adverse Effect has occurred or could reasonably
be expected to occur to the extent that such event, occurrence, fact, condition
or change has a disproportionate effect on the ER Business, taken as a whole,
compared to other participants in the industries in which the ER Business is
operated.

 

“Material Contracts” means (a) each Assigned Contract and (b) each Contract
required to be identified on Schedule 3.20.

 

“Material Customers” is defined in Section 3.23.2.

 

“Material Dealers” is defined in Section 3.23.2.

 

“Material Suppliers” is defined in Section 3.23.1.

 

“Non-Competition Period” is defined in Section 7.4.3.

 

“Order” means any order, judgment, ruling, injunction, assessment, award, decree
or writ from any Governmental Authority.

 

“Organizational Documents” means (a) the articles or certificate of
incorporation and the bylaws of a corporation; (b) the partnership agreement and
any statement of partnership of a general partnership; (c) the limited
partnership agreement and the certificate of limited partnership of a limited
partnership, or the operating agreement and the articles of organization or
certificate of formation of a limited liability company; (d) any charter or
similar document adopted or filed in connection with the creation, formation or
organization of a Person; (e) the declaration of trust and trust agreement of
any trust; and (f) any amendment to any of the foregoing.

 

“Owned Real Property” is defined in Section 3.16.1.

 

“Patents” is defined in the definition of Intellectual Property.

 

“Permits” means, all licenses, permits, registrations, certificates of
occupancy, approvals, authorizations, qualifications, consents and certificates
from any Governmental Authority required under applicable Law, but specifically
excluding sales tax licenses, required for the operation of the ER Business as
currently conducted.

 

“Permitted Liens” means, with respect to any Company Party: (i) mechanics’,
carriers’, workmen’s, repairmen’s or other like Liens arising or incurred in the
ordinary course of business, if the underlying obligation is not delinquent or
in dispute; (ii) Liens arising under original purchase price conditional sales
contracts and equipment leases with third parties entered into in the ordinary
course of business under which the Company Party is not in default; (iii) Liens
for current Taxes and utilities not yet due and payable or which may hereafter
be paid without penalty or which are being contested in good faith;
(iv) easements, covenants, rights of way, and other similar restrictions or
conditions of record that do not materially interfere with the Company Party’s
use of the property to which the restrictions relate; (v) zoning, building, and
other similar ordinances or restrictions imposed by applicable Law, and
(vi) Liens set forth on Schedule 1-B.

 

“Person” means an individual, a corporation, a limited liability company, a
partnership, a trust, an unincorporated association, a government or any agency,
instrumentality or political subdivision of a government, or any other entity or
organization.

 

“Personal Information” means information, in any form, that could be used (alone
or in combination with other information) to directly or indirectly identify,
contact or track an individual. This includes, without limitation, information
covered by any Laws relating to the security, privacy, or processing of personal
information in any form.

 

“Personal Information Obligations” means any Company Party’s privacy policies or
notices, other policies, terms of use, terms and conditions, Contracts,
documents, promises or representations to any Persons, and any applicable Laws,
guidance, industry standards, or certifications, regarding Processing of
Personal Information, privacy, or data security.

 

“Plan” means (i) all employee benefit plans (as defined in §3(3) of ERISA), and
(ii) all bonus (including transaction bonus), incentive compensation, equity or
equity-based, stock appreciation right, phantom stock, restricted stock,
restricted stock unit, performance stock, performance stock unit, employee stock
ownership, stock purchase, deferred compensation, change in control, employment,
noncompetition, nondisclosure, vacation, holiday, sick leave, retention,
severance, retirement, savings, pension, money purchase, target benefit, cash
balance, excess benefit, supplemental executive retirement, profit sharing, life
insurance, cafeteria (§125), adoption assistance, dependent care assistance,
voluntary employees beneficiary, multiple employer welfare, medical, dental,
vision, severance, change in control, multiple employer welfare, supplemental
unemployment compensation, accident, disability, fringe benefit, welfare
benefit, paid time off, employee loan, and salary continuation plans, programs,
policies, agreements, arrangements, commitments, practices, contracts,
associations and understandings (written or unwritten) including, without
limitation, any trust, escrow or other agreement related thereto and any similar
plans, programs, policies, agreements, arrangements, commitments, practices,
contracts and understandings (written or unwritten).

 

“Preliminary Adjustment Statement” is defined in Section 2.8.1.

 

“Preliminary Post-Closing Adjustment” is defined in Section 2.8.1.

 

“Process,” “Processes,” or “Processing” means the collection, use, interception,
alteration, modification, storage, receipt, purchase, sale, maintenance,
transmission, transfer, disclosure, processing or use of Personal Information.

 

“Product Liability Claim” is defined in Section 3.22.3.

 

“Purchase Price” is defined in Section 2.6.

 

“Real Property” is defined in Section 3.16.1.

 

“Registered Intellectual Property” is defined in Section 3.19.

 

“Release” means any direct or indirect release, spill, pumping, pouring,
emission, emptying, discharge, dispersal, injection, placing, escape, leaking,
leaching, migration, dumping, deposit or Disposal on or into any building,
facility or the environment, whether intentional or intentional, known or
unknown.

 

“Retained Business” means the entire business and operations of the Company and
its Affiliates (other than the Subsidiaries), other than the ER Business. The
Retained Business consists of the business and operations within SMIS’s Fleet
Vehicles and Services segment and its Specialty Chassis and Vehicles segment, as
each such segment is identified in SMI’s Annual Report on Form 10-K filed with
the Securities and Exchange Commission on March 5, 2019.

 

“Sellers” means each of SMI and the Company.

 

“Seller Account” means the account described on the attached Schedule 2.7.

 

“Seller Indemnitees” is defined in Section 8.3.

 

“Seller Fundamental Representations” is defined in Section 8.2(a).

 

“Selling Expenses” means all unpaid costs, fees and expenses of outside
professionals incurred by Sellers or Subsidiaries in connection with the
consummation of the transactions contemplated hereby, including all legal fees,
accounting, tax, management or other similar fees, investment banking fees and
expenses.

 

“SMI” is defined in the preamble of this Agreement.

 

“Spartan Name Rights” means the “Spartan Motors” name and all derivations of
such name.

 

“Standard Warranty Terms” is defined in Section 3.22.1.

 

“Straddle Period” is defined in Section 7.8.2.

 

“Straddle Period Tax” is defined in Section 7.8.2.

 

“Subsidiary” means each of Detroit Truck Manufacturing, LLC, a Michigan limited
liability company; Smeal Holding, LLC, a Michigan limited liability company;
Smeal SFA, LLC, a Michigan limited liability company; and Smeal LTC, LLC, a
Michigan limited liability company.

 

“Subsidiary Released Parties” is defined in Section 7.1.4.

 

“Tangible Personal Property” is defined in Section 2.1.6.

 

“Tax” or “Taxes” means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, FICA, withholding, excise, severance,
stamp, occupation, premium, windfall profits, customs duties, capital stock,
franchise, profits, social security (or similar), unemployment, disability, real
property, personal property, sales, use, transfer, registration, value added,
alternative or add-on minimum, estimated, escheat, unclaimed property,
environmental or other tax assessment or charge of any kind whatsoever imposed
by any Taxing Authority, including any interest, penalty, or addition thereto,
whether disputed or not and including any obligations to indemnify or otherwise
assume or succeed to the Tax liability of any other Person by reason of contract
(whether written or oral), assumption, transferee liability, operation of law,
§1.1502-6 of the Treasury Regulations (or any predecessor or successor thereof
or any analogous or similar provision under Law) or otherwise.

 

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof required to be filed
with any Taxing Authority with respect to Taxes.

 

“Taxing Authority” means any domestic or foreign national, state, provincial,
multi-state or municipal or other local executive, legislative or judicial
government, court, tribunal, official, board, subdivision, agency, commission or
authority thereof, or any other governmental body exercising any regulatory or
taxing authority thereunder having jurisdiction over the assessment,
determination, collection or other imposition of any Tax.

 

“Third-Party Claim” is defined in Section 8.5.1(a).

 

“Title Insurers” means Nebraska Title Company/Old Republic National Title
Insurance Company (all Nebraska Owned Real Property), First American Title
Insurance Company (Owned Real Property in Charlotte, MI) and First Dakota
Title/First American Title Insurance Company (for Brandon, SD Owned Real
Property).

 

“To Sellers’ Knowledge” means (1) the actual knowledge of Daryl Adams, Rick
Sohm, Todd Fiero, Tom Schultz, Amanda VanDuyn and/or, solely with respect to
Section 3.22.3, Wes Chestnut and (2) the knowledge as would ordinarily come to
the attention of any of the foregoing in the reasonable performance of his or
her respective duties on behalf of the Company.

 

“Trade Secrets” is defined in the definition of Intellectual Property.

 

“Transaction Agreements” means this Agreement, the Transition Services
Agreement, and the License Agreement.

 

“Transfer Taxes” is defined in Section 7.2.

 

“Transferred Employees” is defined in Section 7.5.1.

 

“Transferred Hardware” is defined in Section 2.1.5.

 

“Transition Services Agreement” means that certain Transition Services Agreement
to be executed and delivered at Closing by and among SMI, the Company, and
Buyer.

 

“Working Capital” means (a) the sum of the Company Parties’ aggregate current
assets (excluding any Tax assets (current, deferred or otherwise), loans
receivable from Seller or any of its Affiliates, and Cash) minus (b) the sum of
the Company Parties’ aggregate current liabilities (excluding Indebtedness and
any current or deferred income Tax liability). For the sake of clarity as it
relates to the calculation of the Estimated Closing Working Capital and the
Closing Working Capital, the principles set forth on the attached Schedule 1-C
shall apply.

 

“Working Capital Target” means an amount equal to Eighty-Three Million Two
Hundred Eighty-Nine Thousand Dollars ($83,289,000).

 

Article 2     
Purchase and Sale

 

2.1     Sale of Assets by the Company. Subject to the terms and conditions set
forth in this Agreement, and excluding the Excluded Assets, at the Closing, the
Company shall sell, assign, transfer, convey, and deliver to Buyer, and Buyer
shall purchase from the Company, free and clear of all Liens other than
Permitted Liens, all of the Company’s right, title, and interest in, to, and
under the following assets, properties, and rights, to the extent that such
assets, properties, and rights exist as of the Closing Date:

 

2.1.1     all accounts receivable held by the Company as of the Closing owing
from customers of the ER Business (“Accounts Receivable”);

 

2.1.2     all inventory, finished goods, raw materials, work in progress,
packaging, supplies, parts, and other inventories held by the Company for use
primarily in the ER Business (“Inventory”);

 

2.1.3     all Contracts (including Leases) listed and/or described on
Schedule 2.1.3 (the “Company Assigned Contracts”);

 

2.1.4     all Company Intellectual Property;

 

2.1.5     all computer hardware that is owned by the Company and listed on
Schedule 2.1.5 (the “Transferred Hardware”);

 

2.1.6     all furniture, fixtures, equipment, machinery, tools, office
equipment, supplies, telephones, and other tangible personal property used
primarily in the ER Business and the vehicles listed on Schedule 2.1.6 (the
“Tangible Personal Property”);

 

2.1.7     all Permits listed on Schedule 2.1.7, but only to the extent
transferable under applicable Law;

 

2.1.8     all prepaid expenses, credits, advance payments, claims, security,
refunds, rights of recovery, rights of set-off, rights of recoupment, deposits,
charges, sums, fees, and other current assets of the Company (excluding any such
item relating to the payment of Taxes other than Taxes payable with respect to
any Real Property or Tangible Personal Property), but only to the extent
primarily related to the ER Business;

 

2.1.9     all of the Company’s rights under warranties, indemnities, and all
similar rights against third Persons to the extent related primarily to any
Assets;

 

2.1.10     maintenance files relating to the Tangible Personal Property; and
customer lists, customer purchasing histories, price lists, distribution lists,
supplier lists, production data, quality control records and procedures,
customer complaints and inquiry files, research and development files, records
and data, sales material and records, marketing and promotional surveys,
material and research, and files relating to the Company Intellectual Property,
but, in each case, only to the extent relating primarily to the ER Business
(collectively, the “Books and Records”);

 

2.1.11     the Company’s right, title, and interest in and to the Spartan Name
Rights;

 

2.1.12     the real property described on the attached Schedule 2.1.12 (the
“Brandon Parcel”);

 

2.1.13     all goodwill and the going concern value of the ER Business;

 

2.1.14     all of the issued and outstanding equity interests of each of Smeal
Holding, LLC and Detroit Truck Manufacturing, LLC; and

 

2.1.15     all other assets of the Company primarily related to the ER Business.

 

2.2     Sale of Assets by SMI. Subject to the terms and conditions set forth in
this Agreement, at the Closing, SMI shall sell, assign, transfer, convey, and
deliver to Buyer, and Buyer shall purchase from SMI, free and clear of all Liens
other than Permitted Liens, all of SMI’s right, title, and interest in, to, and
under the following:

 

2.2.1     the real property described on the attached Schedule 2.2.1 (each, a
“Charlotte Parcel”);

 

2.2.2     all Contracts listed and/or described on Schedule 2.2.2 (the “SMI
Assigned Contracts” and together with the Company Assigned Contracts, the
“Assigned Contracts”);

 

2.2.3     all fixtures, equipment, machinery, tools, and other tangible personal
property used by Detroit Truck Manufacturing, LLC;

 

2.2.4     the Spartan Name Rights;

 

2.2.5     all Company Intellectual Property; and

 

2.2.6      all other assets of SMI primarily related to the ER Business.

 

2.3     Excluded Assets. The “Excluded Assets” shall consist of all assets owned
by either Seller other than the Assets. The Excluded Assets specifically
include:

 

2.3.1     the corporate seals, organizational documents, minute books, stock
books, Tax Returns, books of account, or other records having to do with the
corporate organization of either Seller; all employee-related or employee
benefit-related files or records; any other books and records that either Seller
is prohibited from disclosing or transferring to Buyer under applicable Law or
is required by applicable Law to retain; and all other books and records of the
Company other than the Books and Records;

 

2.3.2     all Company Plans and assets attributable to Company Plans;

 

2.3.3     all computers, servers, and other hardware other than the Transferred
Hardware;

 

2.3.4     all assets listed on the attached Schedule 2.3.4;

 

2.3.5     all Cash, bank accounts, and securities owned or held by SMI or any
Company Party;

 

2.3.6     all Contracts to which either Seller is a party, other than the
Assigned Contracts;

 

2.3.7     all Intellectual Property owned or held by either Seller, other than
the Company Intellectual Property and the Spartan Name Rights;

 

2.3.8     all insurance policies of either Seller and all rights to applicable
claims and proceeds thereunder;

 

2.3.9     all Tax assets of either Seller and/or any of their respective
Affiliates; and

 

2.3.10     the rights that accrue or will accrue to either Seller under the
Transaction Agreements.

 

2.4     Assumption of Liabilities. Subject to the terms and conditions set forth
in this Agreement, at the Closing, the Company shall assign to Buyer, and Buyer
shall assume and agree to pay, perform, and discharge when due the following
Liabilities of either Seller arising out of or relating to the ER Business or
the Assets, other than the Excluded Liabilities (collectively, the “Assumed
Liabilities”):

 

2.4.1     all trade accounts payable, accrued expenses, and other current
Liabilities of the Company to third Persons in connection with the ER Business
that remain unpaid as of the Closing Date, exclusive of any Charlotte
Liabilities, but specifically including, and only to the extent included in the
Closing Working Capital, all accrued and unpaid compensation of all Covered
Employees as of Closing (including hourly wages, salary, overtime, bonuses,
401k, profit-sharing, commissions, fringes, PTO, vacation, holiday, sick days,
statutory deductions, payroll Taxes, severance, retention, and other costs
earned but not paid and/or used as of the Closing);

 

2.4.2     all employment and employee-benefit related Liabilities, obligations,
claims or losses that relate to any Covered Employee (and/or his or her
dependents or beneficiaries) and that arise as a result of an event or events
that occur after the Closing Date;

 

2.4.3     all Liabilities relating to costs incurred to notify owners and remedy
non-compliances with federal motor vehicle safety standards or safety-related
defects that exist in any Covered Product;

 

2.4.4     all Liabilities, whether arising under a theory of negligence, strict
liability, bailment, and/or otherwise, relating to any injury to a Person or
damage to property, whether occurring before or after Closing by reason of
(a) the improper performance or malfunctioning of a Covered Product; (b) the
improper design or manufacture of a Covered Product; (c) improper warnings to
any users of any Covered Product (whether in written instructional materials,
located on the Covered Product, in marketing literature, or otherwise);
(d) improper or deficient training of users of the Covered Products; or
(e) other defects of any Covered Products;

 

2.4.5     all Liabilities with respect to the Assigned Contracts, including all
unfulfilled customer commitments, quotations, purchase orders, customer orders,
and work orders outstanding, pending, or in process as of Closing, but only to
the extent that such Liabilities do not relate to any breach, default or
violation by a Seller or any Subsidiary disclosed on Schedule 3.20;

 

2.4.6     all Liabilities relating to claims made, whether before or after
Closing, by any Person that any Covered Product breached any warranty provided
by either Seller or any of their respective current or former Affiliates to such
Person;

 

2.4.7     all Liabilities set forth in Schedule 2.4.7; and

 

2.4.8     all other Liabilities primarily arising out of, or primarily relating
to, the operation of the ER Business or the ownership of the Assets prior to,
on, or after the Closing Date.

 

2.5     Excluded Liabilities. Notwithstanding Section 2.4, Buyer shall not
assume and shall not be responsible to pay, perform, or discharge any of the
Liabilities of the Company listed in this Section 2.5 (collectively, the
“Excluded Liabilities”). The Excluded Liabilities consist of:

 

2.5.1     any Liability for (i) Taxes of the Company or relating to the ER
Business, the Assets, or the Assumed Liabilities for any taxable period ending
on or prior to the Closing Date; (ii) Taxes that are the responsibility of
either Seller pursuant to this Agreement or any other Transaction Agreement; or
(iii) other Taxes of the Company of any kind or description;

 

2.5.2     except to the extent set forth in Section 2.4.1 above, any Liability
in any way related to savings plans, gain-sharing plans, severance, termination
benefits, deferred compensation, pension, profit sharing, retirement, health,
dental, or other Company Plans, including any employee pension benefit plan or
any other obligations for the benefit of any current or former personnel
(including any employee, officer, director, retiree, independent contractor, or
consultant) of the Company, arising out of the employment or engagement of such
personnel (with respect to the Transferred Employees, until the Effective Time,
and with respect to all other employees, at any time) or the termination of the
employment or engagement of any such personnel by the Company upon or in
connection with the Closing;

 

2.5.3     the Liabilities set forth on Schedule 2.5.3 (the “Charlotte
Liabilities”);

 

2.5.4     any Liability in any way related to or arising from any matter
disclosed in Schedule 3.19(vii));

 

2.5.5     except to the extent set forth in Section 2.4.1 above, all employment,
worker’s compensation and employee-benefit related Liabilities, obligations,
claims or losses that relate to any Covered Employee (and/or his or her
dependents or beneficiaries) and that arise as a result of an event or events
that occur on or prior to the Closing Date;

 

2.5.6     any Indebtedness;

 

2.5.7     any Selling Expenses;

 

2.5.8     any Liabilities set forth in Schedule 2.5.9;

 

2.5.9     any Liabilities relating to or arising out of the Excluded Assets; and

 

2.5.10     any other Liability not included in the Assumed Liabilities.

 

2.6     Purchase Price. In consideration for the sale of the Assets by Sellers
to Buyer and the other covenants made by Sellers pursuant to this Agreement,
Buyer agrees to assume the Assumed Liabilities and to pay and transfer to
Sellers an amount (the “Purchase Price”) equal to (a) Seventy Million Dollars
($70,000,000) (the “Base Purchase Price”), plus (or minus) (b) the amount by
which the Closing Working Capital exceeds (or is less than) the Working Capital
Target, pursuant to the procedures set forth in Section 2.8 below, plus (c) the
amount of any Closing Cash that is inadvertently transferred to Buyer, minus (d)
the amount of Closing Indebtedness that is paid by Buyer, and minus (e) the
Selling Expenses that are paid by Buyer. For the sake of clarity, the parties
acknowledge that (i) all Cash of either Seller is an Excluded Asset that is not
intended to be transferred to Buyer, (ii) all Indebtedness and Selling Expenses
of either Seller are Excluded Liabilities that are not intended to be
transferred to or paid by Buyer, and (iii) the purpose of including clauses (c)
through (e) of the preceding sentence is to confirm that Buyer shall reimburse
Sellers for any Cash acquired in connection with the transactions described in
this Agreement and that Sellers shall reimburse Buyer for any Indebtedness or
Selling Expenses that are paid by Buyer in connection with the transactions
described in this Agreement.

 

2.7     Payment of Estimated Purchase Price. As used in this Agreement,
“Estimated Purchase Price” means an amount equal to the Purchase Price
calculated as set forth in Section 2.6, assuming that the Closing Working
Capital is equal to the Estimated Closing Working Capital. Subject to the terms
and conditions of this Agreement, on the first Business Day following the
Closing, Buyer shall pay and deliver to Sellers, by means of wire transfers of
immediately available funds to the Seller Account, an aggregate amount equal to
the Estimated Purchase Price.

 

2.8     Post-Closing Adjustment.

 

2.8.1     Adjustment Statement Preparation. Within one hundred twenty (120) days
after the Closing Date, Buyer shall cause to be prepared and delivered to the
Company an adjustment statement (the “Preliminary Adjustment Statement”) setting
forth (a) Buyer’s calculation of the amount of the Closing Working Capital;
(b) Buyer’s calculation of the Purchase Price; and (c) Buyer’s calculation of
the adjustment necessary to reconcile the Estimated Purchase Price to the
Purchase Price (the “Preliminary Post-Closing Adjustment”). At the same time it
delivers the Preliminary Adjustment Statement, Buyer shall deliver to the
Company documentation to support its calculations and other amounts set forth in
the Preliminary Adjustment Statement. The amount of Closing Working Capital set
forth in the Preliminary Adjustment Statement (i) shall be prepared in
accordance with the Accounting Principles and (ii) shall not include any changes
in assets or liabilities as a result of purchase or other non-cash accounting
adjustments or other changes arising from or resulting as a consequence of the
transactions contemplated by this Agreement or any other Transaction Agreement.
The parties agree that the purposes of preparing the Preliminary Adjustment
Statement and calculating the Preliminary Post-Closing Adjustment contemplated
by this Section 2.8.1 are to update the amount used to calculate the Estimated
Purchase Price in Section 2.7 from the Estimated Closing Working Capital to the
Closing Working Capital. The parties further agree that the processes set forth
in this Section 2.8.1 are not intended to permit the introduction of different
accounting methods, policies, principles, practices or procedures than those set
forth in the Accounting Principles.

 

2.8.2     Adjustment Statement Review. The Company shall notify Buyer in writing
no later than sixty (60) days after the Company’s receipt of the Preliminary
Adjustment Statement and the supporting documentation required by Section 2.8.1
setting forth in such written notice the Company’s objections to any information
set forth in the Preliminary Adjustment Statement and the changes or adjustments
that the Company claims are required to be made to the calculations set forth in
the Preliminary Adjustment Statement in order to conform the same to the terms
of Section 2.8.1. Any items not objected to by the Company in such written
notice shall be deemed accepted by the Company.

 

2.8.3     Adjustment Statement Dispute Resolution. If the Company timely
notifies Buyer in accordance with Section 2.8.2 of an objection by the Company
to any information contained in the Preliminary Adjustment Statement, and if
Buyer and the Company are unable to resolve such dispute through good faith
negotiations within fifteen (15) days after the Company’s delivery of such
notice of objection, then, within the following fifteen (15) day period, the
parties shall mutually engage and submit such dispute to, and the same shall be
finally resolved in accordance with the provisions of this Agreement by, KPMG
(the “Independent Accountants”). The Independent Accountants shall determine and
report in writing to Buyer and the Company as to the resolution of only the
disputed matters submitted to the Independent Accountants and the effect of such
determinations on the Preliminary Adjustment Statement and the Preliminary
Post-Closing Adjustment within twenty (20) days after such submission or such
longer period as the Independent Accountants may reasonably require, and such
determinations shall be final, binding and conclusive as to Buyer and the
Company. The Independent Accountants shall only review and decide the specific
items under dispute by the parties, and shall adopt a position that is either
equal to Buyer’s proposed position or equal to the Company’s proposed position.
The fees and expenses of the Independent Accountants incurred in resolving the
disputed matter will be equitably apportioned by the Independent Accountants
based on the extent to which Buyer, on the one hand, and Sellers, on the other
hand, is determined by the Independent Accountants to be the prevailing party in
the resolution of each such disputed matter. The fees and disbursements of the
auditors, investment bankers and other representatives of each party incurred in
connection with its respective preparation or review of the Preliminary
Adjustment Statement or the Preliminary Post-Closing Adjustment shall be borne
by such party.

 

2.8.4     Final Adjustment Statement and Post-Closing Adjustment. The
Preliminary Adjustment Statement and the Preliminary Post-Closing Adjustment
shall become the “Final Adjustment Statement” and the “Final Post-Closing
Adjustment,” respectively, and as such shall become final, binding and
conclusive upon Buyer and the Company, for all purposes of this Agreement (and
upon which a judgment may be entered by a court of competent jurisdiction), upon
the earliest to occur of the following:

 

(a)     the mutual acceptance by Buyer and the Company of the Preliminary
Adjustment Statement and the Preliminary Post-Closing Adjustment, respectively,
with such changes or adjustments thereto, if any, as may be proposed by the
Company and consented to by Buyer;

 

(b)     the expiration of sixty (60) days after the Company’s receipt of the
Preliminary Adjustment Statement and the supporting documentation required by
Section 2.8.1 without timely written objection thereto by the Company in
accordance with Section 2.8.2; or

 

(c)     the delivery to Buyer and the Company by the Independent Accountants of
the report of their determination of all disputed matters submitted to them
pursuant to Section 2.8.3.

 

2.8.5     Adjustment of Purchase Price. If the Purchase Price, as finally
determined in accordance with Section 2.8.4, is greater than the Estimated
Purchase Price, then Buyer shall pay the amount of the Final Post-Closing
Adjustment to the Company by means of a wire transfer of immediately available
funds to the Seller Account. If the Purchase Price, as finally determined in
accordance with Section 2.8.4, is less than the Estimated Purchase Price, then
the Company shall pay the difference between the amount of such shortfall to
Buyer by wire transfer of immediately available funds to an account specified by
Buyer with its delivery of the Preliminary Adjustment Statement. All payments
due and payable pursuant to this Section 2.8.5 shall be made no later than five
(5) Business Days after the Preliminary Adjustment Statement and the Preliminary
Post-Closing Adjustment become the Final Adjustment Statement and the Final
Post-Closing Adjustment, respectively, pursuant to Section 2.8.4. For Tax
purposes, any payment by Buyer or the Company under this Agreement (including
pursuant to Article 8) shall be treated as an adjustment to the Purchase Price
unless a contrary treatment is required by Law.

 

Article 3     
Representations and Warranties of Sellers

 

Sellers jointly and severally make the following representations and warranties
to Buyer, at and as of the Closing:

 

3.1     Authority; Capacity. Each Seller possesses all requisite legal right,
power, authority and capacity to execute, deliver and perform this Agreement,
and each Transaction Agreement to which such Seller is a party, and to
consummate the transactions contemplated herein and therein. The execution,
delivery and performance of this Agreement and such Transaction Agreements have,
as applicable, been duly authorized by all requisite corporate action of each
Seller as required by such Seller’s Organizational Documents and applicable Law.

 

3.2     Execution and Delivery; Enforceability. This Agreement has been, and
each Transaction Agreement to which each Seller is a party upon delivery will
have been, duly executed and delivered by such Seller and, upon the due
execution and delivery by each other party hereto and thereto, constitutes, or
will upon such delivery constitute, the legal, valid and binding obligation of
such Seller, enforceable in accordance with its terms, except as such
enforcement may be limited by Enforceability Exceptions. Neither Seller is a
party to, subject to, or bound by any Order or Contract that would prevent the
execution or delivery of this Agreement by such Seller or the consummation of
the transactions described in this Agreement.

 

3.3     [Intentionally Omitted.]

 

3.4     Legal Proceedings. There is no Order or action, suit, arbitration,
proceeding, investigation or claim of any kind whatsoever, at Law or in equity,
pending or, to Sellers’ Knowledge, threatened against either Seller, that would
give any third party the right to enjoin or rescind the transactions
contemplated by this Agreement or otherwise prevent such Seller from complying
with the terms and provisions of this Agreement.

 

3.5     Organization and Good Standing. Each Company Party is duly organized,
validly existing, and in good standing under the laws of the state of its
formation, as listed on the attached Schedule 3.5. Each Company Party has all
requisite power and authority to own and lease its assets and conduct its
operations as the same are now being owned, leased, and conducted. Each Company
Party is duly qualified or licensed to do business as a foreign entity in each
jurisdiction in which the nature of its business or the ownership of its
properties requires it to be so qualified or licensed, except where a failure to
be so qualified or licensed would not reasonably be expected to have a Material
Adverse Effect. Schedule 3.5 sets forth a true and complete list of all
jurisdictions in which each Company Party is qualified or licensed to do
business as a foreign entity. The Company has provided to Buyer a true, complete
and correct copy of the Organizational Documents of each Company Party, each as
currently in effect and reflecting any and all amendments thereto. The
Organizational Documents of each Company Party are in full force and effect, and
no Company Party is in violation of any provision of its Organizational
Documents.

 

3.6     Capitalization. The Company is the sole member and owns all of the
outstanding membership interests of each of Smeal Holding, LLC and Detroit Truck
Manufacturing, LLC. Smeal Holding, LLC is the sole member and owns all of the
outstanding membership interests of each of Smeal LTC, LLC and Smeal SFA, LLC.
All of the membership interests of the Subsidiaries have been duly authorized,
validly issued, are fully paid and non-assessable and were issued in compliance
with all applicable federal and state securities Laws and any preemptive rights,
rights of first refusal or any other contractual rights of any Person. With
respect to each Subsidiary, (a) there are no voting trusts, proxies, or other
agreements or understandings with respect to the voting of any equity interests
of such Subsidiary, (b) there does not exist nor is there outstanding any right,
security or other agreement granted to, issued to, or entered into with, any
Person to cause such Subsidiary to issue or sell any equity interests of such
Subsidiary to any Person, and (c) there is no obligation, contingent or
otherwise, of such Subsidiary to repurchase, redeem or otherwise acquire any
stock or other equity interests of such Subsidiary.

 

3.7     Subsidiaries. At and as of the Closing, none of the Subsidiaries
conducts any business unrelated to the ER Business.

 

3.8     Noncontravention; Consents.

 

3.8.1     Except as set forth on Schedule 3.8.1, neither the execution and
delivery by Sellers of this Agreement or any Transaction Agreement to which
either Seller is a party, nor the consummation by Sellers of the transactions
contemplated hereby or thereby, will (i) conflict with or result in a breach of
any provisions of the Organizational Documents of SMI or any Company Party,
(ii) constitute or result in the breach of any term, condition or provision of,
or constitute a default under (with or without notice or lapse of time, or
both), or give rise to any right of termination, cancellation or acceleration
with respect to, any of the Material Contracts, except for such breaches,
defaults, and/or other events that are not reasonably likely to have a Material
Adverse Effect, or (iii) violate any Order or Law applicable to SMI or any
Company Party or any of the Assets.

 

3.8.2     Except as set forth on Schedule 3.8.2, no Seller or Subsidiary is
required to submit any notice, report or other filing with, or obtain any
material consent or other approval of, any Governmental Authority in connection
with the execution and delivery by Sellers of this Agreement or any Transaction
Agreement to which either Seller is a party, or the consummation of the
transactions contemplated hereby or thereby.

 

3.9     Financial.

 

3.9.1     Attached to Schedule 3.9.1 are true, correct and complete copies of
the internally prepared financial statements of the ER Business as of and for
the twelve (12)-month periods ended December 31, 2019 and 2018 (collectively,
the “Financial Statements”). Except as set forth on Schedule 3.9.1, (i) the
Financial Statements have been prepared in accordance with GAAP, consistently
applied, without modification of the accounting principles used in the
preparation thereof throughout the periods presented, except for (x) normal
year-end adjustments that are not material, individually or in the aggregate and
(y) the absence of normal disclosures made in footnotes; and (ii) the Financial
Statements present fairly in all material respects the financial position of the
ER Business as of the dates indicated and the results of operations for the
periods then ended. The Financial Statements are consistent in all material
respects with the books and records of the Company Parties. The internally
prepared balance sheet of the ER Business as of December 31, 2019 and included
in the Financial Statements is referred to as the “Latest Balance Sheet.” The
Company maintains a standard system of accounting established and administered
in accordance with GAAP.

 

3.9.2     Except as set forth on Schedule 3.9.2, ER Business does not have any
known Liabilities that are individually in excess of Two Hundred Fifty Thousand
Dollars ($250,000) (whether or not accrued, absolute, contingent, liquidated,
unliquidated or otherwise, due or to become due, and regardless of when
asserted) other than those (i) specifically reflected on and reserved against on
the face of the Latest Balance Sheet, (ii) incurred in the ordinary course of
business since the date of the Latest Balance Sheet, (iii) that may arise
pursuant to the Transaction Agreements, and/or (iv) that may arise pursuant to
any Assigned Contract.

 

3.10     Absence of Certain Changes or Events. Since December 31, 2018, except
as set forth on Schedule 3.10, (i) there has not occurred any fact, event,
development or circumstance that has had, or could reasonably be expected to
have, a Material Adverse Effect, and (ii) the ER Business has been conducted in
the ordinary course of business, consistent with past practice. Except as set
forth on Schedule 3.10 and/or as has occurred in the ordinary course of the ER
Business, consistent with past practices, since December 31, 2018 and, in each
case, as it relates primarily to the ER Business:

 

(a)     no Company Party has amended its Organizational Documents; and no
Subsidiary has (x) issued, sold, repurchased, redeemed or acquired any equity or
other ownership interests, or granted or entered into any rights, warrants,
options, agreements or commitments with respect to the issuance of such equity
or other ownership interests, or (y) reclassified any of its equity or other
ownership interests;

 

(b)     except for increases made in the ordinary course of business, no Seller,
with respect to the ER Business, nor any Subsidiary has granted any increase in
the base compensation of any of the Covered Employees in excess of Fifty
Thousand Dollars ($50,000) on an annualized basis;

 

(c)     no Seller, with respect to the ER Business, nor any Subsidiary has
experienced any damage, destruction or loss (whether or not covered by
insurance) to any of the Assets in excess of Fifty Thousand Dollars ($50,000);

 

(d)     no Seller, with respect to the ER Business, nor any Subsidiary has made
any material change in connection with its accounts payable or accounts
receivable terms, systems, customer deposits, policies or procedures;

 

(e)     no Seller, with respect to the ER Business, nor any Subsidiary has
declared, set aside or paid any dividend or other distribution (whether in cash,
securities or property or other combination thereof), or effected any
redemption, in respect of any membership interests of such Subsidiary;

 

(f)     no Seller, with respect to the ER Business, nor any Subsidiary has made
any material capital investment in, or any material loan to, any other Person;

 

(g)     no Subsidiary has made any material Tax election, changed any Tax
election, filed any amended Tax Return other than in the ordinary course of
business, entered into any closing agreement, settled any Tax claim or
assessment, surrendered any right to claim a material refund of Taxes, or
consented to any extension or waiver of the limitation period applicable to any
Tax claim or assessment relating to any Subsidiary;

 

(h)     (i) there has not been any change in the Tax reporting or accounting
policies or practices of the Subsidiaries, including practices with respect to
(w) a method of accounting, (x) depreciation or amortization policies or rates,
(y) the payment of accounts payable or the collection of accounts receivable, or
(z) cash management policies or practices; and (ii) neither the Sellers, with
regard to the ER Business, nor the Subsidiaries have taken any actions that have
accelerated sales of Covered Products into periods prior to the Closing that
would otherwise reasonably be expected to occur following the Closing;

 

(i)     no Subsidiary has incurred any Indebtedness (other than Indebtedness set
forth on Schedule 3.25);

 

(j)     no Seller, with respect to the ER Business, nor any Subsidiary has sold,
assigned, transferred, licensed, or committed to sell, assign, transfer or
license, any tangible or intangible assets for an amount in excess of One
Hundred Thousand Dollars ($100,000) individually or in the aggregate, other than
sales of inventory in the ordinary course of business;

 

(k)     no Seller, with respect to the ER Business, nor any Subsidiary has
purchased or leased, or committed to purchase or lease, any asset or assets for
an amount in excess of One Hundred Thousand Dollars ($100,000) individually or
in the aggregate, except for purchases of inventory and supplies in the ordinary
course of business;

 

(l)     no Seller, with respect to the ER Business, nor any Subsidiary has made
or authorized any capital expenditures or commitment for capital expenditures in
an amount more than Two Hundred Fifty Thousand Dollars ($250,000);

 

(m)     no Seller, with respect to the ER Business, nor any Subsidiary, has
mortgaged, pledged or subjected to any Lien, other than Permitted Liens, any of
the Assets;

 

(n)     no Seller, with respect to the ER Business, nor any Subsidiary has
instituted or settled any action, claim, suit or proceeding that involved stated
claims of more than One Hundred Thousand Dollars ($100,000);

 

(o)     no Subsidiary has merged or consolidated with any corporation or other
entity, or otherwise acquired any capital stock or business of, any Person, or
consummated any business combination transaction, in each case, whether a single
transaction or series of related transactions; and

 

(p)     no Seller, with respect to the ER Business, nor any Subsidiary has
agreed to take any of the actions described in subsections (a) through (o)
above.

 

3.11     Taxes. Schedule 3.11 contains a list of states, territories, and
jurisdictions (whether foreign or domestic) in which any Seller, with respect to
the ER Business, or any Subsidiary will file for 2019 or has filed in the past
two (2) calendar years any Tax Return. Except as set forth on the attached
Schedule 3.11:

 

3.11.1     Each Seller, with respect to the ER Business, or any Subsidiary has
timely filed or shall timely file all income Tax Returns and other material Tax
Returns that are required to be filed on or before the Closing Date, and all
such Tax Returns are true, complete, and accurate in all respects;

 

3.11.2     all Taxes due and payable by any Seller, with respect to the ER
Business, or any Subsidiary on or before the Closing Date (whether or not shown
on any Tax Return) have been paid or shall be paid on or before the Closing
Date, each Seller and Subsidiary has adequate reserves for all Taxes of such
Seller, with respect to the ER Business, or any Subsidiary accrued but not yet
due, and no Taxes payable by any Seller or Subsidiary are delinquent;

 

3.11.3     no deficiency for any amount of Tax has been asserted or assessed in
writing by a Taxing Authority against any Seller, with respect to the ER
Business, or any Subsidiary;

 

3.11.4     there is no action, suit, proceeding, or audit or any written notice
of inquiry of any of the foregoing, pending or threatened in writing against any
Seller, with respect to the ER Business, or any Subsidiary regarding Taxes;

 

3.11.5     no Seller, with respect to the ER Business, nor any Subsidiary has
consented to (i) waive any statute of limitations with respect to Tax or
(ii) extend the time in which any Tax may be assessed or collected by any taxing
authority;

 

3.11.6     all employees and independent contractors of each Seller, with
respect to the ER Business, and each Subsidiary have been properly classified
for Tax purposes by such Company Party;

 

3.11.7     no Seller, with respect to the ER Business, nor any Subsidiary has
been a United States real property holding corporation within the meaning of
Section 897(c)(2) of the Code during the applicable period specified in
Section 897(c)(1)(A)(ii) of the Code;

 

3.11.8     no Seller, with respect to the ER Business, nor any Subsidiary has
changed any method of accounting under Section 481 of the Code (or any
comparable provision of state, local or foreign Tax laws) or used any improper
method of accounting for a taxable period ending on or prior to the Closing
Date;

 

3.11.9     none of the Company Parties has distributed stock of another Person,
or has had its stock distributed by another Person, in a transaction that was
purported or intended to be governed in whole or in part by Code §355 or Code
§361;

 

3.11.10     no Company Party has engaged in a reportable transaction under
Treas. Reg. § 1.6011-4(b) or in a transaction that is the same as or
substantially similar to one of the types of transactions that the Internal
Revenue Service has determined to be a tax avoidance transaction and identified
by notice, regulation, or other form of published guidance as a listed
transaction, as set forth in Treas. Reg. § 1.6011-4(b)(2);

 

3.11.11     no Company Party is or has been a member of an Affiliated Group
other than an Affiliated Group that includes one or more of Seller and/or any of
its current or former Affiliates and none of the Company Parties is a party to
or bound by any Tax allocation or sharing agreement;

 

3.11.12     no claim has ever been made in writing by a taxing authority in a
jurisdiction where a Seller, with respect to the ER Business, or any Subsidiary
does not file Tax Returns that such Seller, with respect to the ER Business, or
any Subsidiary is or may be subject to Taxes assessed by such jurisdiction;

 

3.11.13     no Seller, with respect to the ER Business, or any Subsidiary has
any Liability for Taxes of any other Person under Treasury Regulations
Section 1.1502-6 (or any similar provision or state, local or foreign Tax law),
as a transferee, by Contract, or otherwise, in each case except for the Company
or any Person that is or was a current or former Affiliate of the Company;

 

3.11.14     each Seller, with respect to the ER Business, and each Subsidiary
has withheld all Taxes required to have been withheld and has paid to the
appropriate Governmental Authorities all withholding Taxes required to have been
paid in connection with amounts paid or owing to any employee, independent
contractor, creditor, seller, shareholder, partner, member, or other owner or
any other Person;

 

3.11.15     each Seller, with respect to the ER Business, and each Subsidiary
has collected and remitted sales Tax for all sales, or have collected and
retained such evidence required by Law to carry the burden of proof that no
sales Tax was due for such sale;

 

3.11.16     none of the Company Parties (A) is a “controlled foreign
corporation” as defined in Code §957, (B) is a “passive foreign investment
company” within the meaning of Code §1297, or (C) has a permanent establishment
(within the meaning of an applicable Tax treaty) or otherwise has an office or
fixed place of business in a country other than the country in which it is
organized;

 

3.11.17     none of the Company Parties will be required to include any item of
income in, or exclude any item of deduction from, taxable income for any taxable
period (or portion thereof) ending after the Closing Date as a result of any:
(w) “closing agreement” as described in Code Section 7121 (or any corresponding
or similar provision of state, local, or non-US income Tax law) executed on or
before the Closing Date; (x) installment sale or open transaction disposition
made on or before the Closing Date; (y) prepaid amount received on or before the
Closing Date; (z) election under Code Section 108(i);

 

3.11.18     each Seller, with respect to the ER Business, and each Subsidiary is
in compliance with all transfer pricing Laws and all Organization for Economic
Co-operation and Development guidelines related to transfer pricing and base
erosion and profit shifting and never has been party to a transaction which may
be subject to adjustment under Section 482 of the Code (including any similar
provision of state, local or non-U.S. Law); and

 

3.11.19     none of the Company Parties is a party to any agreement, contract,
arrangement or plan that has resulted or could result, separately or in the
aggregate, in connection with the consummation of the transactions set forth in
this Agreement, in the payment of (i) any “excess parachute payment” within the
meaning of Code §280G (or any corresponding provision of state, local, or
non-U.S. Tax law) or (ii) any amount that will not be fully deductible as a
result of Code §162(m) (or any corresponding provision of state, local, or
non-U.S. Tax law).

 

3.12     Employees. Except as set forth on Schedule 3.12, there are no, and in
the past three (3) years, there have been no pending or, to Sellers’ Knowledge,
threatened controversies, grievances, lawsuits, complaints, administrative
charges or claims by any Covered Employee with respect to his or her employment,
termination of employment, compensation or benefits (other than workers'
compensation insurance claims and routine claims for benefits under the Company
Plans in the ordinary course of business). No Company Party is a party to, or
bound by, any collective bargaining agreement with any labor organization, nor
is there currently or has there been in the past five (5) years, any pending or,
to Sellers’ Knowledge, threatened union organizational activities or proceedings
with respect to any Covered Employees. Schedule 3.12 sets forth a complete list
of all Covered Employees, including their dates of hire, compensation (and
whether hourly or salaried) and exempt or non-exempt status. No labor strike,
slowdown or stoppage is pending or, to Sellers’ Knowledge, threatened with
respect to the ER Business. The Sellers, with respect to the ER Business, and
the Subsidiaries are in compliance in all material respects with all Laws
relating to the employment of the Covered Employees, including all such Laws
relating to wages, hours, collective bargaining, discrimination, civil rights,
safety and health, workers’ compensation, and the withholding and payment of
income and employment Taxes and any similar Tax. The employment of each Covered
Employee is terminable at the will of the Seller or Subsidiary employing such
Covered Employee, and no Subsidiary is a party to any bonus or severance
Contract or similar agreement with any current or former employee of such
Subsidiary pursuant to which such Subsidiary currently has or may have in the
future any obligations. Except as set forth in Schedule 3.12, no Seller, with
respect to the ER Business, nor any Subsidiary has any obligation to pay any
bonuses or pay or award any compensation or other rights to payment (or
contingent payment) to any Covered Employee contingent upon, triggered by or
coincident with the consummation of the transactions set forth in this
Agreement. Except as set forth in Schedule 3.12 and except as contemplated by
this Agreement, no Seller or Subsidiary is aware that any Covered Employee
intends to terminate his or her employment with such Seller or Subsidiary. No
Covered Employee is a party to, or is otherwise bound by, any agreement,
including any confidentiality, non-competition or proprietary rights agreement,
between such Covered Employee and any Person other than a Seller or Subsidiary,
or any Affiliate of a Seller or Subsidiary, that adversely affects the
performance of that Covered Employee’s duties and activities as an employee of
such Seller or Subsidiary, or right or ability of such Covered Employee to carry
out the business of such Seller or Subsidiary. All Covered Employees classified
as exempt under the Fair Labor Standards Act and state and local wage and hour
Laws are properly classified. The Seller, with respect to the ER Business, and
the Subsidiaries are in compliance in all material respects with, and have
materially complied with, all immigration Laws with respect to the Covered
Employees, including Form I-9 requirements and any applicable mandatory E-Verify
obligations. There is no unfair labor practice claim, administrative charge of
discrimination, or proceeding brought by or on behalf of any employee or former
employee of any Company Party under the Fair Labor Standards Act, Title VII of
the Civil Rights Act of 1964, the Family Medical Leave Act or any other Laws
pending or, to Seller’s Knowledge, threatened, against any Seller, with respect
to the ER Business, or any Subsidiary. Except as set forth in Schedule 3.12,
there are no pending proceedings brought by or on behalf of any employee or
former employee of any Seller, with respect to the ER Business, or any
Subsidiary seeking benefit under the workers’ compensation Laws of any
jurisdiction. No Seller, with respect to the ER Business, or any Subsidiary has
taken any action since January 1, 2015 that would constitute a “Mass Layoff”
under the WARN Act or ay similar state of local Law.

 

3.13     Employee Benefit Plans and Other Compensation Arrangements. Except as
otherwise provided in this Agreement or required by applicable Law, from and
after the Closing Date, SMI shall retain Liability for any and all employment
and employee-benefit related Liabilities, obligations, claims or losses that
relate to (i) any Covered Employee (or his or her dependent or beneficiary) and
that arise as a result of an event or events that occurred prior to the Closing
Date, or (ii) any Company Plan. Except as set forth on Schedule 3.13:

 

(a)     neither the Company nor any ERISA Affiliate has sponsored, maintained,
been liable under, terminated, participated in, been required to contribute to,
or incurred withdrawal liability with respect of, a “multiemployer plan” within
the meaning of §§3(37) or 4001(a)(3) of ERISA) or a plan subject to §412 of the
Code or §302 or Title IV of ERISA, and neither the Company nor any ERISA
Affiliate has any accumulated funding deficiency (within the meaning of
§302(a)(2) of ERISA and §412(a) the Code), whether or not waived, with respect
to any such plan;

 

(b)     neither the Company nor any ERISA Affiliate has any obligation under any
Company Plan or otherwise to provide medical, health, life insurance or other
welfare-type benefits upon retirement or termination of employment (except for
limited continued medical benefit coverage required to be provided under
Section 4980B of the Code or as required under applicable state Law, in each
case, for which the covered individual pays the full cost of coverage);

 

(c)     each of the Company Plans which is intended to be qualified under
Section 401(a) of the Code has received a favorable determination letter form
the Internal Revenue Service that such plan is qualified under Section 401(a) of
the Code or is entitled to rely upon an opinion or advisory letter issued to the
sponsor of an Internal Revenue Service approve M&P or volume submitter plan
document, and, to the knowledge of Seller and company, no event has occurred
that could reasonably be expected to negatively affect the qualified status of
such Company Plan;

 

(d)     no Seller or Subsidiary is a party to any contract, agreement or
arrangement that is a “nonqualified deferred compensation plan” (as such term is
defined in Section 409A(d)(1) of the Code) and that applies to any Covered
Employee; and

 

(e)      no Seller, with respect to the ER Business, Subsidiary nor any ERISA
Affiliate has any obligation to gross-up, reimburse or indemnify any individual
with respect to any Taxes, including those imposed pursuant to Sections 409A or
4999 of the Code.

 

3.14     Environmental Matters.

 

3.14.1     Except as set forth on Schedule 3.14.1, (a) the Sellers, with respect
to the ER Business, and the Subsidiaries are in compliance in all material
respects with all applicable Environmental Laws, (b) the Sellers, with respect
to the ER Business, and the Subsidiaries have obtained and are in compliance in
all material respects with all Permits required for their operation of the ER
Business under applicable Environmental Laws, (c) the Sellers have obtained and
are in compliance in all material respects with all Permits required for its
operation of the ER Business under applicable Environmental Laws, a list of
which Permits are included on Schedule 3.14.1(c), (d) neither the Subsidiaries
nor the Sellers, with respect to the ER Business, have Released Hazardous
Materials in contravention of Environmental Laws on the Real Property and (e) to
Sellers’ Knowledge, there has been no Release of Hazardous Materials in
contravention of Environmental Laws with respect to the Real Property, and, to
Sellers’ Knowledge, none of the Real Property has been contaminated with any
Hazardous Material that would reasonably be expected to result in a violation of
Environmental Laws by any Seller, with respect to the ER Business, or any
Subsidiary.

 

3.14.2     All written notices alleging violation of or noncompliance with any
applicable Environmental Laws received by any Seller or Subsidiary concerning
the ER Business and/or the Real Property are set forth on Schedule 3.14.2.

 

3.14.3     Notwithstanding anything to the contrary in this Agreement, the
representations and warranties set forth in this Section 3.14 are the Sellers’
sole and exclusive representations and warranties regarding environmental
matters.

 

3.15     Permits; Compliance with Laws. Except as set forth on Schedule 3.15(a),
since January 1, 2017, the Sellers, with respect to the ER Business, and the
Subsidiaries have been in compliance in all material respects with all
applicable Laws and Orders, including all Laws and Orders related to the design,
engineering, manufacturing, marketing, and selling of the Covered Products. The
Sellers, with respect to the ER Business, and the Subsidiaries have obtained and
are in compliance in all material respects with all Permits required for their
operation of the ER Business. Except as set forth on Schedule 3.15(b), in the
past three (3) years, no Seller, with respect to the ER Business, or Subsidiary
has received any notice from any Person alleging any noncompliance with any
applicable Law, Order or Permit. To Sellers’ Knowledge, each Permit is valid and
in full force and effect. Each Permit is listed on Schedule 3.15(c).

 

3.16     Real and Personal Properties.

 

3.16.1     Real Property. Schedule 3.16.1 sets forth the address of, and a list
of all leases, subleases, or other agreements (“Leases”) for the use or
occupancy of any real property used by any Seller or Subsidiary in connection
with the ER Business (collectively, the “Leased Real Property”). Schedule 3.16.1
also sets forth the address of each of the Charlotte Parcels, the Brandon
Parcel, and each parcel of real property owned by any Subsidiary (collectively,
the “Owned Real Property” and, together with the Leased Real Property, the “Real
Property”). Sellers have delivered to Buyer a true and complete copy of each
Lease and all amendments, extensions, renewals and guaranties with respect
thereto. Except as set forth on Schedule 3.16.1, with respect to such Lease:
(a)  each Lease is legal, valid, binding, enforceable, and in full force and
effect; (b) the consummation of the transactions contemplated by this Agreement
will not result in a termination of or a breach of or default under any Lease;
(c) no Company Party that is party thereto nor to Sellers’ Knowledge, any third
party to any Lease, is in breach or default under such Lease, and to Sellers’
Knowledge, no event has occurred or circumstance exists which, with the delivery
of notice, passage of time, or both, would constitute such a breach or default
or permit the termination, modification, or acceleration of rent under such
Lease; (d) the transactions set forth in this Agreement do not require the
consent of any other party to such Leases, or such consent has been obtained;
(e) no security deposit or portion thereof deposited with respect to any such
Leases has been applied in respect of a breach or default under such Leases; and
(f)  the Company Parties have not collaterally assigned or granted any other
security interest in such Leases or any interest therein other than as set forth
in Schedule 3.16.1, and (g) as of the Closing Date, the Company Parties do not
owe any unpaid expenses for which the Company Parties may be liable to any
landlord or brokerage commissions or finder’s fees with respect to such Leases.
Other than disclosed in Schedule 3.16.1, each applicable Seller or Subsidiary
owns good and marketable title to each parcel of Owned Real Property, free and
clear of Liens other than Permitted Liens. There are no pending or, to Sellers’
Knowledge, threatened condemnation proceedings relating to any of the Owned Real
Property. With respect to all of the Real Property, except as set forth on
Schedule 3.16.1, the Sellers and Subsidiaries have not subleased, licensed or
otherwise granted any Person the right to use or occupy any of the Real Property
or any portion thereof. All buildings, structures, improvements, fixtures,
building systems and equipment, and all components thereof, included in the Real
Property are in good condition and repair except for (i) ordinary wear and tear
and (ii) repairs that would not, on an individual and not aggregate basis, cost
more than One Hundred Thousand Dollars ($100,000) each.

 

3.16.2     Personal Property – Title. The Subsidiaries and Sellers collectively
have good and marketable title to, or a valid leasehold interest in, each of the
items of tangible personal property reflected on the Latest Balance Sheet or
acquired thereafter for use in the ER Business, except for assets reflected
thereon or acquired thereafter that have been disposed of in the ordinary course
of business since the date of the Latest Balance Sheet, free and clear of all
Liens (except for Permitted Liens). Except for the personal property leases
indicated on Schedule 3.16.2 and except to the extent reflected in the
Transition Services Agreement, no Person, other than the Sellers or
Subsidiaries, owns or utilizes any material tangible personal property used by
the Sellers or Subsidiaries in the operation of the ER Business.

 

3.16.3     Personal Property – Sufficiency. Except as set forth on Schedule
3.16.3, the Assets are sufficient for the Buyer to conduct the ER Business (as
currently conducted) immediately following the Closing; provided that neither
Seller shall have any Liability for any Losses based upon or arising out of any
inaccuracy in or breach of this representation and warranty if Buyer had any
Knowledge of such inaccuracy or breach prior to or as of the Closing.

 

3.16.4     Personal Property - Condition Except as set forth on Schedule 3.16.4,
the assets of the ER Business (tangible and intangible, real and personal) are
in good operating condition and repair, and are adequate for the uses to which
they are being put, and are not in need of maintenance or repairs except for (i)
ordinary wear and tear and (ii) repairs that would not, on an individual and not
aggregate basis, cost more than One Hundred Thousand Dollars ($100,000) each.

 

3.17     Accounts Receivable. Schedule 3.17 sets forth a complete and accurate
aging of all accounts receivable reflected on the Latest Balance Sheet , all of
which have been generated in the ordinary course of business, consistent with
past practice, and reflect a bona fide obligation for the payment of goods or
services provided by the ER Business. Except for allowances for doubtful
accounts with adequate reserves set forth in the Financial Statements, to
Sellers’ Knowledge (a) there is no dispute as to the validity or collectability
of any of the Accounts Receivable, and (b) none of the Accounts Receivable is
subject to any right of set-off in respect of any obligations of the ER
Business.

 

3.18     Inventories. Except as set forth on Schedule 3.18, (a) the inventories
of the ER Business are usable and saleable in the ordinary course of business,
except to the extent reserved therefor in accordance with GAAP; (b) the
inventories of the ER Business are reflected on the books and records of the
Company Parties in accordance with GAAP, on a lower of cost or market basis,
consistently applied; and (c) all inventories of the ER Business are the sole
property of the Company Parties, are not held by any Company Party on
consignment from any third Person and are otherwise free and clear of any Liens
(other than Permitted Liens).

 

3.19     Intellectual Properties. Schedule 3.19 sets forth a complete and
correct list of (a) all Company Intellectual Property subject to any issuance,
registration, or application by or with any Governmental Authority or authorized
private registrar in any jurisdiction (“Registered Intellectual Property”),
specifying as to each, as applicable: the title or mark; the owner of record;
the jurisdiction; with respect to the domestic applications and registrations
only, the issue, registration, or filing date, where applicable; (b) all
material unregistered trademarks included in the Company Intellectual Property;
and (c) all proprietary software included in the Company Intellectual Property.
Schedule 3.19 sets forth all licenses for which a Subsidiary or Sellers, with
respect to the ER Business, is a party either as a licensee or licensor
(specifying its status) of any Intellectual Property (the “Licenses”). Except as
set forth on Schedule 3.19:

 

(i)     Sellers and the Subsidiaries collectively own and possess the sole and
exclusive rights to all, right, title and interest in and to, or have a valid
and enforceable right or license to use, all Company Intellectual Property, in
each case, free and clear of all Liens (except for Permitted Liens);

 

(ii)     (x) the Registered Intellectual Property are valid, subsisting, in full
force and effect, and have not been cancelled, expired or abandoned; and (y) 
Sellers and the Subsidiaries have not abandoned, cancelled, or permitted to be
abandoned, cancelled, or lapsed, any issued Registered Intellectual Property or
the applications thereof, nor have there been any interference actions,
re-examinations, cancellation proceedings, or other judicial, arbitration, or
other adversarial proceedings with respect to any such Registered Intellectual
Property;

 

(iii)     except pursuant to a License set forth on Schedule 3.19, no Seller or
Subsidiary has licensed or otherwise granted any right to any Person under any
Company Intellectual Property;

 

(iv)     the conduct of the ER Business as currently conducted and the Company
Intellectual Property does not infringe upon, misappropriate or otherwise
conflict with, any Intellectual Property owned or controlled by a third Person,
and no Seller or Subsidiary has received any written notice regarding, and there
are currently no actions, suits, arbitrations, judgments, proceedings,
investigations or claims related to any of the foregoing;

 

(v)     (x) to Sellers’ Knowledge, no Person has infringed, misappropriated or
otherwise conflicted with any of the Company Intellectual Property; and (y) no
such claims have been brought or threatened against any Person by any Seller or
Subsidiary (including any demands or offers to license any Intellectual Property
now or formerly owned or used by a Seller or Subsidiary, and any claims
asserting the invalidity, misuse or unenforceability of any Intellectual
Property now or formerly owned or used by any Person) with respect to the
Company Intellectual Property;

 

(vi)     (A) each of the Licenses is in full force and effect and is the legal,
valid and binding obligation of the Seller or Subsidiary that is a party to such
License, and to Sellers’ Knowledge, the other party thereto, in each case
enforceable in accordance with its respective terms, subject to the
Enforceability Exceptions; (B) the Seller or Subsidiary that is a party to each
such License has performed all material obligations required to be performed by
it pursuant to such License, is not in material breach or default thereunder
(and no event has occurred that, with the giving of notice, lapse of time, or
both, would constitute a material breach or default), and, to Sellers’
Knowledge, no other party to any License is in material breach or default
thereunder; and (C) neither the Sellers nor any Subsidiary has received any
written notice of any Person’s intent to terminate or materially amend any
License; and

 

(vii)     except as may be set forth in the Transition Services Agreement, the
Information Technology Systems used by the Sellers, with respect to the ER
Business, and/or Subsidiaries are functional, operational, and adequate, and do
not require any material updates, upgrades, or additional licenses to allow the
Buyer to conduct the ER Business as currently conducted. Sellers and/or the
Subsidiaries have established and implemented commercially reasonable policies
and procedures, and taken commercially reasonable measures, to protect the
confidentiality, integrity, operation, and security of the Information
Technology Systems (and the information stored or processed on those
systems) against any unauthorized Processing, or any interruption, corruption or
vulnerability. In the 24-month period prior to the date hereof, there has been
no failure, breakdown, or continued substandard performance of any Information
Technology System that has caused a material disruption or interruption of the
ER Business. The Company, with respect to the ER Business, and the Subsidiaries
currently are and have been in compliance with all Personal Information
Obligations. Neither the Company, with respect to the ER Business, nor any
Subsidiary has received any notice from any Person with respect to any
non-compliance or non-conformity of any Personal Information Obligations.
Neither the execution of this Agreement, the contemplated transactions, nor the
performance of Sellers’ obligations hereunder will violate any Personal
Information Obligations, or require notice to or the consent from any Person for
the continued Processing of Personal Information. Except as identified in
Schedule 3.19(vii), neither the Sellers, with respect to the ER Business, nor
any Subsidiary, nor any Person who Processes Personal Information on behalf of
the ER Business, has experienced any loss, damage, unauthorized access,
unauthorized disclosure, improper alteration, misuse, or breach of the privacy
or security of any Personal Information in its possession, custody, or control
that has had or is reasonably likely to have a material impact on the ER
Business.

 

3.20     Contracts. Schedule 3.20 lists all of the following Contracts to which
any Subsidiary is a party:

 

(a)     Contracts or group of related Contracts that involve binding commitments
to make capital expenditures or that provide for the purchase of goods or
services from any Person involving aggregate consideration in excess of One
Hundred Thousand Dollars ($100,000);

 

(b)     Contracts or group of related Contracts that provide for the sale of
goods or services to any Person involving aggregate consideration in excess of
One Hundred Thousand Dollars ($100,000);

 

(c)     Contracts relating to Indebtedness;

 

(d)     broker, distributor, dealer, manufacturer’s representative, franchise,
or agency Contracts;

 

(e)     Contracts that limit the ability of any Subsidiary to compete in any
line of business with any Person or in any geographic area or during any period
of time;

 

(f)     Contracts pursuant to which any Subsidiary is a lessor or a lessee of
any personal property, or holds or operates any tangible personal property owned
by another Person, except for any such individual lease under which the
aggregate annual rent or lease payments do not exceed One Hundred Thousand
Dollars ($100,000);

 

(g)     partnership or joint venture Contracts;

 

(h)     Contracts that require Subsidiary to purchase its total requirements of
any product or service from any Person or that contain “take or pay” provisions;

 

(i)     Contracts to which any Subsidiary is a party that contain a
“most-favored nation” pricing agreement, rebate arrangement, mark-down
arrangement, agreement to take back or exchange goods, consignment arrangement
or similar understandings with a customer or supplier of any Subsidiary;

 

(j)     other Contracts that require any Subsidiary to make payments in excess
of One Hundred Thousand Dollars ($100,000) that are not terminable by such
Subsidiary without penalty upon less than sixty (60) days’ prior written notice;

 

(k)     any Contract with a Material Customer or Material Supplier;

 

(l)     any Contract involving the sale of any equity interests or assets of any
Subsidiary, or the acquisition of any equity interests or assets of any Person
by any Subsidiary, in any business combination transaction (whether by merger,
sale of stock, sale of assets or otherwise);

 

(m)     any Contract providing for payments to or by any Person based on sales,
purchases or profits, other than direct payments for goods or involving a
sharing of profits, losses, costs or liabilities;

 

(n)     collective bargaining agreement or any other Contract with any labor
union, or severance agreements, programs, policies or arrangements;

 

(o)     any Contract that contains warranty, guaranty or other similar
undertaking with respect to contractual performance extended by any Subsidiary
other than any warranty, guaranty or similar undertaking given in connection
with the customer purchase orders in the ordinary course of business;

 

(p)     any employment or consulting agreement between any Subsidiary and any of
the employees or consultants of such Subsidiary that obligates any Subsidiary to
make annual payments in an amount exceeding One Hundred Thousand Dollars
($100,000) or make any payments to any Person in the event of a termination of
such Person’s employment or consulting arrangement with any Subsidiary or on
account of the completion of the transactions contemplated by this Agreement;

 

(q)     any Contract between any Subsidiary, on the one hand, and any
Governmental Authority, on the other hand, except for Contracts for the sale of
products by a Subsidiary in the ordinary course of business;

 

(r)     any Contract containing requirements of minimum purchases by any
Subsidiary from another Person or requiring any Subsidiary to supply a minimum
level of goods or services to another Person;

 

(s)     any Contract between or among any Subsidiary, on the one hand, and any
other Subsidiary, or any of their Affiliates on the other hand; and

 

(t)     any other Contract not listed above that is material to the ER Business.

 

True, complete and correct copies of each Material Contract have been provided
to Buyer. Each of the Material Contracts is in full force and effect and is the
legal, valid and binding obligation of the Seller or Subsidiary that is a party
to such Material Contract, and to Sellers’ Knowledge, the other party thereto,
in each case enforceable in accordance with its respective terms, subject to the
Enforceability Exceptions. Except as set forth on Schedule 3.20, the Sellers and
Subsidiaries have performed all obligations required to be performed by them
pursuant to the Material Contracts, are not in breach or default thereunder (and
no event has occurred that, with the giving of notice, lapse of time, or both,
would constitute a breach or default), and, to Sellers’ Knowledge, no other
party to any Material Contract is in breach or default thereunder. No Seller or
Subsidiary has received any written notice of any Person’s intent to terminate
or materially amend any Material Contract.

 

3.21     Litigation. Except as set forth on Schedule 3.21, there are no, and in
the past five (5) years, there have been no, actions, suits, arbitrations,
judgments, proceedings, investigations or claims of any kind, at Law or in
equity, pending or, to Sellers’ Knowledge, threatened (a) against any Seller
with respect to the ER Business, against any Subsidiary, or affecting any of the
Assets or (b) that would prohibit Sellers from consummating the transactions
contemplated hereunder. Except as set forth on Schedule 3.21, no Subsidiary or
Seller (solely with respect to the ER Business) is a party to or subject to any
Order, and there are no unsatisfied judgments, penalties or awards against or
affecting the ER Business or any of the Assets.

 

3.22     Product Warranty; Product Liability.

 

3.22.1     The standard warranty terms of each Seller, with respect to the ER
Business, and each Subsidiary used in the sale of its products are listed on
Schedule 3.22.1 (collectively, the “Standard Warranty Terms”). Sellers have
provided to Buyer true and complete copies of all Standard Warranty Terms.
Except for those exceptions described on Schedule 3.22.1, no Seller, with
respect to the ER Business, and no Subsidiary has granted warranty terms in the
sale of its products that deviate from the Standard Warranty Terms by more than
three (3) years or 36,000 miles.

 

3.22.2     Except as set forth on Schedule 3.22.2, in the past three (3) years,
there have been no individual product warranty claims in excess of Fifty
Thousand Dollars ($50,000) made against any Seller, with respect to the ER
Business, or any Subsidiary alleging that any Covered Products are defective or
improperly designed or manufactured, and no such claims are currently pending
or, to Sellers’ Knowledge, threatened against any Seller or Subsidiary. Except
as set forth on Schedule 3.22.2, there have been no product or regulatory
recalls with respect to any Covered Product in the past three (3) years.

 

3.22.3     No claims alleging bodily injury or property damage as a result of
any defect in the design or manufacture of any Covered Product or the breach of
any duty to warn, test, inspect or instruct of dangers therein (each a “Product
Liability Claim”), have been made in the past three (3) years, are currently
pending or, to Sellers’ Knowledge, threatened. Except as set forth on
Schedule 3.22.3, to Sellers’ Knowledge, there are no defects in the design or
manufacture of the Covered Products that could result in any Product Liability
Claims that, individually or in the aggregate, would be reasonably likely to
have a Material Adverse Effect.

 

3.23     Suppliers and Customers.

 

3.23.1     Schedule 3.23.1 sets forth the ten (10) largest suppliers to the ER
Business (the “Material Suppliers”), in the aggregate (and the dollar volumes
related thereto), in each case for the twelve (12)-month periods ended December
31, 2019 and December 31, 2018.

 

3.23.2     Schedule 3.23.2 sets forth (x) the ten (10) largest dealer
relationships of the ER Business (the “Material Dealers”), in the aggregate (and
the dollar volumes related thereto), in each case for the twelve (12)-month
periods ended December 31, 2019 and December 31, 2018, and (y) the ten (10)
largest customers of the ER Business, excluding any dealer relationships (the
“Material Customers”), in the aggregate (and the dollar volumes related
thereto), in each case for the twelve (12)-month periods ended December 31, 2019
and December 31, 2018.

 

3.23.3     Neither Seller nor any Subsidiary is currently in any material
dispute with any Material Supplier, Material Dealer, or Material Customer. In
the past twelve (12) months, except as set forth on Schedule 3.23.3, no Material
Supplier, Material Dealer, or Material Customer has (i) canceled or otherwise
terminated or, to Sellers’ Knowledge, made any threats to cancel or otherwise
terminate, its relationship with any Seller or Subsidiary, or (ii) materially
decreased or, to Sellers’ Knowledge, threatened to materially decrease, its
purchases or sales of supplies to the ER Business.

 

3.24     Insurance. Schedule 3.24 contains an accurate and complete list of all
insurance policies for which any Seller, with respect to the ER Business, or any
Subsidiary is a named insured. All such policies are in full force and effect,
all premiums due and payable with respect thereto have been paid, and no written
notice of denial of coverage, cancellation or termination has been received with
respect to such policies. Such policies are valid, outstanding and enforceable
policies. Neither Seller has not written notice of cancellation of any such
insurance policies in the last twelve (12) months. Schedule 3.24 also sets forth
a list of all pending claims made by any Seller, with respect to the ER
Business, or any Subsidiary under the insurance policies required to be listed
on Schedule 3.24.

 

3.25     Indebtedness. Schedule 3.25 sets forth a listing of all Indebtedness of
any Seller, with respect to the ER Business, and the Subsidiaries (including the
amount) and the Contracts under which such Indebtedness exists.

 

3.26     Related Party Transactions. Except as set forth on Schedule 3.26 and
except for the transactions contemplated by the Transaction Agreements, neither
any Seller nor any Affiliate of any Seller that is not a Subsidiary owes any
amount to any Subsidiary nor does any Subsidiary owe any amount to any Seller or
any such Affiliate (other than any participant loans under any Company Plan and
any payments to, and reimbursement of fees and expenses of, employees, directors
and officers of any Subsidiary in the ordinary course of business).

 

3.27     Power of Attorney. Except as described on Schedule 3.27, no Subsidiary
has granted any power of attorney to any Person.

 

3.28     Certain Payments. Since January 1, 2015, the Sellers, with respect to
the ER Business and the Subsidiaries and all of the directors, officers, agents,
independent contractors, or employees of the Sellers and the Subsidiaries have
not, in violation of applicable Laws, directly or indirectly made any
contribution, gift, bribe, rebate, payoff, influence payment, kickback, or other
payment to any Person, private or public, regardless of form, whether in money,
property, or services, (a) to obtain favorable treatment in securing business
for the Sellers, with respect to the ER Business, or the Subsidiaries, (b) to
pay for favorable treatment for business secured for Sellers, with respect to
the ER Business, or the Subsidiaries, or (c) to obtain special concessions, or
for special concessions already obtained, for or in respect of the ER Business.

 

3.29     Independent Accountants. Since January 1, 2015, neither Seller nor any
of their Affiliates have engaged the Independent Accountants to provide any
products or services to either Seller or any of their Affiliates nor do Sellers
or any of their Affiliates have any current plans, proposals, or requests for
proposals to engage the Independent Accountants to provide any products or
services to either Seller or any of their Affiliates, except for the services
that may potentially be provided by the Independent Accountants pursuant to this
Agreement.

 

3.30     Export Control Laws. The Company and the Subsidiaries are in compliance
in all material respects with all statutory and regulatory requirements
controlling the export of goods, services, technical data and technology
including requirements pursuant to: the United States International Traffic in
Arms Regulations (ITAR), the Export Administration Act (50 U.S.C. App.
§§2401-2420), the Export Administration Regulations (15 C.F.R. Parts 730 through
774), the International Emergency Economic Powers Act (50 U.S.C. §§1701-1706)
and such applicable law and executive orders administered and implemented by the
Office of Foreign Assets Controls, United States Department of the Treasury.

 

3.31     Brokerage. Except for fees or expenses of Baird, no Person is or will
become entitled, by reason of any agreement or arrangement entered into or made
by or on behalf of Sellers, Subsidiaries, or any of their Affiliates, to receive
any commission, brokerage, finder’s fee or other similar compensation in
connection with the consummation of the transactions contemplated by this
Agreement.

 

Article 4     
Representations and Warranties of Buyer and Parent

 

Buyer and Parent jointly and severally make the following representations and
warranties to Sellers, at and as of the Closing:

 

4.1     Organization; Authorization. Buyer is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Nevada. Parent is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware. Each of Buyer and Parent has
all requisite legal right, power and authority to execute, deliver and perform
this Agreement and each other Transaction Agreement to which it is a party, and
to consummate the transactions contemplated herein and therein. The execution,
delivery and performance of this Agreement and such Transaction Agreements have
been duly authorized by all requisite corporate or other necessary action of
Buyer and Parent.

 

4.2     Execution and Delivery; Enforceability. This Agreement has been, and
each Transaction Agreement to which Buyer or Parent is a party upon delivery
will have been, duly executed and delivered by Buyer or Parent, as applicable,
and constitutes, or will upon such delivery constitute, the legal, valid and
binding obligation of Buyer or Parent, as applicable, enforceable in accordance
with its terms, except as such enforcement may be limited by the Enforceability
Exceptions. Neither Buyer nor Parent is a party to, subject to, or bound by any
Order of any Governmental Authority, or any Contract which would prevent the
execution or delivery of this Agreement or any such Transaction Agreement by
Buyer or Parent.

 

4.3     Governmental Authorities; Consents. Neither Buyer nor Parent is required
to submit any notice, report or other filing with, or obtain any consent,
approval or authorization of, any Governmental Authority or other Person in
connection with their execution, delivery or performance of this Agreement or
any Transaction Agreement to which either of them is a party, and such
execution, delivery and performance will not violate any Law by which either of
them is bound.

 

4.4     Brokerage. No Person is or will become entitled, by reason of any
Contract entered into or made by or on behalf of Buyer or Parent, to receive any
commission, brokerage, finder’s fee or other similar compensation in connection
with the consummation of the transactions contemplated by this Agreement.

 

4.5     Legal Proceedings. There is no Order or action, suit, arbitration,
proceeding, investigation or claim of any kind whatsoever, at Law or in equity,
pending or, to the knowledge of Buyer or Parent, threatened against Buyer or
Parent, that would give a third party the right to enjoin or rescind the
transactions contemplated by this Agreement or otherwise prevent Buyer or Parent
from complying with the terms and provisions of this Agreement.

 

4.6     Independent Accountants. Since January 1, 2015, neither Parent nor any
of its Affiliates have engaged the Independent Accountants to provide any
products or services to Parent or any of its Affiliates nor do Parent or any of
its Affiliates have any current plans, proposals, or requests for proposals to
engage the Independent Accountants to provide any products or services to Parent
or any of its Affiliates, except for the services that may potentially be
provided by the Independent Accountants pursuant to this Agreement.

 

4.7     Due Diligence Investigation. Each of Buyer and Parent acknowledges that
it has had the opportunity to conduct its due diligence investigation with
respect to the transactions contemplated by this Agreement as desired by Buyer
and Parent and that neither Buyer nor Parent has relied upon any representation
or warranty by Seller, any of its Affiliates, or any of their respective
representatives in connection with consummation of the transactions contemplated
hereunder except the warranties and representations expressly set forth in this
Agreement.

 

Article 5     
Closing Deliveries

 

5.1     Closing Deliveries of Sellers. At the Closing, Sellers shall deliver, or
cause to be delivered, the following to Buyer:

 

(a)     a bill of sale and assignment in a form mutually acceptable to the
parties (the “Bill of Sale”), duly executed by each Seller;

 

(b)     an assignment and assumption agreement in a form mutually acceptable to
the parties (the “Assignment and Assumption Agreement”), duly executed by each
Seller;

 

(c)     with respect to each of the Charlotte Parcels and the Brandon Parcel, a
warranty deed in a form mutually acceptable to the parties conveying title which
is free and clear of all Liens and encumbrances other than Permitted Liens, duly
executed and notarized by Seller that is the owner of such Real Property;

 

(d)     assignments of all of the issued and outstanding membership interests in
Smeal Holding, LLC and Detroit Truck Manufacturing, LLC (each, an “Assignment of
Membership Interest”), each duly executed by the Company;

 

(e)     a certificate of good standing of SMI and each of the Company Parties as
of the most recent practicable date from the Secretary of State of their
respective states of incorporation or formation;

 

(f)     a non-foreign person affidavit that complies with the requirements of
§1445 of the Code from, and executed by, each Seller;

 

(g)     the Flow of Funds Memo, duly executed by each Seller;

 

(h)     the Transition Services Agreement, duly executed by each Seller;

 

(i)     the License Agreement, duly executed by the Company;

 

(j)     duly executed resignations of those managers and officers of the
Subsidiaries set forth on Schedule 5.1(j), which resignations are effective as
of the Closing;

 

(k)     the Easements, each duly executed by SMI;

 

(l)     Seller’s affidavit required by the Title Insurers stating that there are
no outstanding, unsatisfied judgments, tax liens or bankruptcies against or
involving Sellers or the applicable parcel of Owned Real Property, that there
has been no skill, labor or material furnished to the applicable parcel of Owned
Real Property at the request of Sellers for which mechanics’ liens could be
filed, and that there are no other unrecorded interests in the applicable parcel
of Owned Real Property known to Sellers;

 

(m)     the Dyno Lease, duly executed by the Company; and

 

(n)     such other documents and instruments as may be reasonably requested by
Buyer or the Title Insurers in order to consummate the transactions set forth in
this Agreement.

 

Any agreement or document to be delivered to Buyer pursuant to this Section 5.1,
the form of which is not attached to this Agreement as an exhibit, shall be in
form and substance reasonably satisfactory to Buyer.

 

5.2     Closing Deliveries of Buyer. At the Closing, Buyer shall deliver, or
cause to be delivered, the following to Sellers:

 

(a)     Buyer shall have delivered the Estimated Purchase Price to the Seller
Account;

 

(b)     the Bill of Sale, Assignment and Assumption Agreement, and Assignment of
Membership Interest, each duly executed by Buyer;

 

(c)     the Flow of Funds Memo, duly executed by Buyer and Parent;

 

(d)     the Transition Services Agreement, duly executed by Buyer and Parent;

 

(e)     the Easements, duly executed by Buyer;

 

(f)     the Dyno Lease, duly executed by Buyer; and

 

(g)     such other documents and instruments as may be reasonably requested by
Seller in order to consummate the transactions set forth in this Agreement.

 

Any agreement or document to be delivered to Seller pursuant to this
Section 5.2, the form of which is not attached to this Agreement as an exhibit,
shall be in form and substance reasonably satisfactory to Sellers.

 

Article 6     
The Closing

 

The consummation of the transactions contemplated by this Agreement (the
“Closing”) will take place simultaneously with the execution and delivery of
this Agreement, electronically by the mutual exchange and delivery of facsimile
or portable document format (.PDF) signatures. The date on which the Closing
actually occurs is referred to as the “Closing Date.” The transfers and
deliveries described in Article 5 shall be mutually interdependent and shall be
regarded as occurring simultaneously, and, any other provision of this Agreement
notwithstanding, no such transfer or delivery shall become effective or shall be
deemed to have occurred until all of the other transfers and deliveries provided
for in Article 5 shall also have occurred or been waived in writing by the party
entitled to waive the same. Such transfers and deliveries shall be deemed to
have occurred and the Closing shall be effective as of the Effective Time.

 

Article 7     
Additional Covenants and Agreements

 

7.1     Miscellaneous Covenants.

 

7.1.1     Post-Closing Publicity. Following the Closing, no party shall make any
public disclosure or comment regarding the specific terms of this Agreement or
the transactions contemplated by this Agreement without the prior approval of
the other parties, which approval shall not be unreasonably withheld, except as
may be required by Law or by any Governmental Authority or the rules of any
stock exchange or trading system or as is reasonably necessary to enforce any
rights under this Agreement. Each party shall be entitled to disclose or comment
to any Person that a transaction has been consummated. In addition, nothing in
this Agreement shall preclude communications or disclosures necessary to
implement the provisions of this Agreement, and each party may make such
disclosures as it may consider necessary or advisable in order to satisfy its
legal or contractual obligations to its lenders, trustees, beneficiaries,
shareholders, investors, or other interested parties without the prior written
consent of any other party.

 

7.1.2     Expenses. Buyer shall pay all fees and expenses incident to the
transactions contemplated by this Agreement that are incurred by Buyer, Parent,
or their representatives or are otherwise expressly allocated to Buyer or Parent
pursuant to this Agreement, and Sellers shall pay all fees and expenses incident
to the transactions contemplated by this Agreement that are incurred by either
Seller or their respective representatives or by any Subsidiary or its
representatives, or are otherwise expressly allocated to Sellers pursuant to
this Agreement. For the avoidance of doubt, Seller shall pay for (i) the cost of
all title commitments and title insurance policies (date-down endorsements with
respect to Subsidiary-owned real estate) with “extended coverage” (provided,
however, that Buyer shall be responsible for any of the other endorsements on
the title insurance policies) (ii) the cost of all required surveys of the Owned
Real Properly (except for the updated survey of the Brandon Parcel) or charges
by the Title Companies other than the cost of title insurance, and (iii) all
recording fees for releasing any and all Liens on the Owned Real Property
(including the mortgage on the Brandon Parcel).

 

7.1.3     No Assignments. No assignment of all or any part of this Agreement or
any right or obligation pursuant to this Agreement may be made by any party
without the prior written consent of the other parties, and any attempted
assignment without such consent shall be void and of no force or effect.
Notwithstanding the foregoing, (a) Buyer may assign its rights and obligations
pursuant to this Agreement to one or more of its Affiliates, (b) Buyer may
assign in whole (but not in part) this Agreement and its rights and obligations
under this Agreement in connection with a merger or consolidation involving
Buyer, or in connection with a sale of substantially all of the equity or assets
of Buyer or other disposition of substantially all of the ER Business, and
(c) Buyer may assign any or all of its rights pursuant to this Agreement,
including its rights to indemnification, to any of its lenders as collateral
security; provided that, in the event of any assignment described in this
sentence, Buyer and Parent shall remain principally and jointly and severally
liable to each Seller and each Seller Indemnitee for all of Buyer’s and Parent’s
respective representations, warranties, covenants, agreements, and other
Liabilities set forth in this Agreement.

 

7.1.4     Release.

 

(a)     Each Seller unconditionally, irrevocably, and forever releases and
discharges each Subsidiary, its successors and assigns, and its present or
former directors, officers, employees and agents (collectively, the “Subsidiary
Released Parties”), of and from, and unconditionally and irrevocably waives, any
and all Claims that either Seller has ever had, now has, or ever may have or
claim to have against any of the Subsidiary Released Parties, for or by reason
of any matter, circumstance, event, action, inaction, omission, cause or thing
whatsoever arising prior to the Closing; provided, however, that this release
does not extend to any Claim to enforce the rights of either Seller or any of
their respective Affiliates under any Transaction Agreement. Each Seller
acknowledges that it is aware that it may hereafter discover claims or acts,
omissions, facts, circumstances or matters in addition to or different from
those which it now knows or believes to exist with respect to the claims
released herein, but that it is its intention to hereby fully, finally, and
forever to settle and release all of the claims set forth herein. In furtherance
of this intention, the releases herein given shall be and remain in effect as
full and complete releases notwithstanding the discovery or existence of any
such additional or different acts, omissions, facts, circumstances or matters.
Each Seller represents that it has made no assignment or transfer of any of the
claims herein above mentioned or implied. Each Seller further agrees that in the
event it should assert any claim herein released seeking damages against any of
the Subsidiary Released Parties, such Seller shall pay all costs and expenses of
defending against such assertion incurred by such Subsidiary Released Party,
including reasonable attorneys’ fees.

 

(b)     Seller represents that it has made no assignment or transfer of any of
the claims herein above mentioned or implied. Seller further agrees that it
should assert any claim herein released seeking damages against any of the
Subsidiary Released Parties, Seller shall pay all costs and expenses of
defending against such assertion incurred by such Subsidiary Released Party,
including reasonable attorneys’ fees.

 

7.1.5     Further Assurances. From time to time after the Closing, at the
request of a party, the other parties shall execute and deliver any further
instruments and take such other action as such first party may reasonably
request to carry out the transactions contemplated by this Agreement.

 

7.2     Transfer Taxes. Sellers shall pay any and all sales, use, value added,
transfer, stamp, registration, real property transfer or gains and similar Taxes
(including any penalties and interest) (“Transfer Taxes”) incurred as a result
of the transactions contemplated by this Agreement when due, and Sellers, at
their expense, shall file or cause to be filed all necessary Tax Returns and
other documentation with respect to all such Transfer Taxes. To the extent that
any such Transfer Taxes are required to be collected by Buyer, Sellers shall pay
such amounts to Buyer, and Buyer shall remit such Taxes to the Taxing Authority.

 

7.3     Allocation Schedule. The Company and Buyer agree that the Purchase Price
shall be allocated among the Assets for all Tax purposes as shown on the
allocation schedule (the “Allocation Schedule”). A draft of the Allocation
Schedule shall be prepared by Buyer and delivered to the Company within ninety
(90) days following the Closing Date for its approval. If the Company notifies
Buyer in writing that it objects to one or more items reflected in the
Allocation Schedule, the Company and Buyer shall negotiate in good faith to
resolve such dispute; provided, however, that if the Company and Buyer are
unable to resolve any dispute with respect to the Allocation Schedule within
thirty (30) days following the Closing Date, such dispute shall be resolved by
the Independent Accountants. The fees and expenses of such accounting firm shall
be borne equally by the Company and Buyer. The Company and Buyer shall file all
Tax Returns (including amended returns and claims for refund) and information
reports in a manner consistent with the Allocation Schedule. Any adjustments to
the Purchase Price pursuant to this Agreement shall be allocated in a manner
consistent with the Allocation Schedule.

 

7.4     Restrictive Covenants.

 

7.4.1     Acknowledgments by Sellers. Each Seller acknowledges and agrees that,
as a result and as a part of its ownership of any of the Company Parties: (i) it
was afforded access to Confidential Information that could have an adverse
effect on Buyer and its business if it is disclosed, and that, as a condition to
the consummation of the transactions contemplated hereby, it is reasonable and
necessary for each Seller to promise and agree, subject to the terms and
conditions herein, not to disclose such Confidential Information; and (ii) it
has knowledge and expertise in the business conducted by the Company Parties
that is special and unique, and that, as a condition to Buyer’s consummation of
the transactions contemplated hereby, it is reasonable and necessary for Sellers
to promise and agree, and to cause their respective Affiliates to promise and
agree, subject to the terms and conditions herein, not to compete or interfere
with the conduct of the business purchased by Buyer hereunder. Each Seller
further acknowledges and agrees that the benefits provided to it under this
Agreement constitute good and sufficient consideration for the agreements and
covenants in Section 7.4.

 

7.4.2     Nondisclosure. Each Seller covenants and agrees that, after the
Closing Date, it shall not, and shall cause its Affiliates not to, disclose or
use, directly or indirectly, any Confidential Information, except as set forth
in this Section 7.4. If the disclosure of Confidential Information is required
by Law, each Seller agrees to use commercially reasonable efforts to provide
Buyer an opportunity to object to the disclosure and shall give Buyer as much
prior written notice as is reasonably possible under the circumstances. For
purposes of this Section 7.4, “Confidential Information” means all information
relating to the ER Business to the extent such information has not been
disseminated to the public or is otherwise not generally known to competitors of
the Company Parties, specifically including information relating to the ER
Business’ products, services, strategies, pricing, customers, representatives,
suppliers, distributors, technology, finances, employee compensation, computer
software and hardware, inventions, developments or Trade Secrets.
Notwithstanding the foregoing, nothing contained in this Agreement shall
prohibit either Seller from using Confidential Information solely to the extent
necessary to enforce the rights of it or any of its Affiliates pursuant to any
Transaction Agreement.

 

7.4.3     Non-Competition. Each Seller covenants and agrees that until the fifth
(5th) anniversary of the Closing Date (the “Non-Competition Period”), it will
not, and will cause its Affiliates not to, without the prior written consent of
Buyer, either directly or indirectly, whether or not for consideration, own,
operate, control, finance, manage, advise, be employed or engaged by, license
any intellectual property to, perform any services for, invest in or otherwise
become associated in any capacity with, any Person who engages in the business
of either (x) designing, engineering, manufacturing, marketing, or selling fire
truck apparatus or fire truck cab-chassis, or (y) designing, engineering, or
manufacturing aftermarket parts for the foregoing, in each case, anywhere in the
world. Notwithstanding the foregoing or anything to the contrary in this
Agreement, nothing set forth in this Agreement shall be deemed to restrict or
limit in any way the ability of either Seller and/or any of their respective
Affiliates to engage in the business of (a) designing, engineering,
manufacturing, marketing, selling, installing, and/or otherwise
providing vehicles and/or related equipment (including aftermarket parts) within
the emergency response industry other than fire truck apparatus and fire truck
cab-chassis (including, for example, SWAT vehicles and related equipment), (b)
providing aftermarket servicing and/or repair of any vehicle of any kind,
including fire truck apparatus and/or fire truck cab-chassis, which service and
repair business may include the assembly, integration, marketing, and/or sale of
aftermarket parts; provided, however, that in no event will Buyer or its
Affiliates have any obligation to appoint Seller or any of its Affiliates as an
authorized provider of warranty repair service for any vehicle produced by ER
Business, and/or (c) designing, engineering, manufacturing, marketing, selling,
installing, and/or otherwise providing upfit equipment and services for any
vehicle, including any fire truck apparatus and/or fire truck cab-chassis, as
long as none of the activities described in this sentence involve the
manufacture or sale of custom fire truck chassis or cab-chassis or the addition
of a fire truck body on either a custom fire truck cab-chassis or a commercial
cab-chassis.

 

7.4.4     Nonsolicitation; Non-Hire. Each Seller covenants and agrees that
during the Non-Competition Period, it will not, and will cause its Affiliates
not to, without the prior written consent of Buyer, either directly or
indirectly, (i) solicit, induce, or attempt to solicit or induce, whether or not
for consideration, any Covered Employee to terminate his or her relationship
with Buyer or any of its Affiliates (including the Subsidiaries after the
Closing); provided, however, general solicitations by either Seller or any of
their Affiliates not directed at any specific Covered Employee will not violate
the foregoing; (ii) hire any Covered Employee, unless such Covered Employee’s
employment with Buyer or any of its Affiliates was terminated by Buyer or such
Affiliate; or (iii) induce or attempt to induce any Person that was a customer
of the ER Business as of the Effective Time to terminate or adversely change its
relationship with Buyer or any of its Affiliates (including the Subsidiaries
after the Closing). Each of Buyer and Parent covenants and agrees that for a
period of one (1) year following the Effective Time, it will not, and will cause
its Affiliates not to, without the prior written consent of Sellers, either
directly or indirectly, (i) solicit, induce, or attempt to solicit or induce,
whether or not for consideration, any Person employed by Sellers on Sellers’
Charlotte, Michigan campus (each, a “Charlotte Retained Employee”) to terminate
his or her relationship with Sellers or any of their Affiliates; provided,
however, general solicitations by either Buyer, Parent or any of their
Affiliates not directed at any specific Charlotte Retained Employee will not
violate the foregoing; or (ii) for a period of six (6) months following the
Effective Time, hire any Charlotte Retained Employee, unless such Charlotte
Retained Employee’s employment with Sellers or any of their Affiliates was
terminated by Sellers or such Affiliate.

 

7.4.5     Tolling. If either Seller or any of its Affiliates violates any
provisions or covenants of this Section 7.4, the duration of the restrictions in
this Section 7.4 applicable to Sellers and their Affiliates will be extended for
a period of time equal to that period beginning when such violation commenced
and ending when the activities constituting such violation have terminated.

 

7.4.6     Equitable Relief. Each Seller agrees that money damages alone will not
be a sufficient remedy for any breach of the provisions of Section 7.4, and
that, in addition to all other remedies, Buyer will be entitled to specific
performance and injunctive or other equitable relief as a remedy for any such
breach by a Seller or any of its Affiliates, and each Seller hereby waives the
securing or posting of any bond in connection with such remedy.

 

7.4.7     Reformation of Agreement. If any of the covenants contained in
Section 7.4, or any portion thereof, is found by a court of competent
jurisdiction to be invalid or unenforceable as against public policy or for any
other reason, such court shall exercise its discretion to reform such covenant
to the end that Sellers and their Affiliates shall be subject to nondisclosure,
noncompetition, noninterference or other covenants, as applicable, that are
reasonable under the circumstances and are enforceable by Buyer. In any event,
if any provision of Section 7.4 is found unenforceable for any reason, such
provision shall remain in force and effect to the maximum extent allowable and
all non-affected provisions shall remain fully valid and enforceable.

 

7.4.8     Reasonableness of Terms. Each party stipulates and agrees that the
covenants and other terms contained in Section 7.4 are reasonable in all
respects, including time period, geographical area and scope of restricted
activities, that Buyer would not have entered into this Agreement had Sellers
not agreed to these covenants, and that the restrictions contained herein are
designed to protect the businesses of Buyer, including the ER Business purchased
pursuant to this Agreement, and ensure that the Confidential Information is
protected and that Sellers and their Affiliates do not engage in unfair
competition or solicitation against Buyer.

 

7.5     Employees.

 

7.5.1     Effective as of the Effective Time, the Company shall terminate the
employment of all employees set forth on the attached Schedule 7.5.1, and Buyer
shall offer employment to all of such individuals, effective as of the Effective
Time. The individuals listed on the attached Schedule 7.5.1 who accept Buyer’s
offer of employment are referred to as the “Transferred Employees.”

 

7.5.2     For a period starting at the Effective Time and ending one (1) year
following the Effective Time (the “Continuation Period”), Buyer shall, or shall
cause its Affiliates (including the Subsidiaries following the Closing) to
maintain the wages and salaries of the Covered Employees that are comparable,
and incentive opportunities and benefit plans, programs and arrangements
(including health, welfare and retirement benefits, disability coverage and
severance policies and programs (the “Buyer Plans”)) for the benefit of Covered
Employees that are provided by the Buyer or Parent to its employees that are
similarly situated; provided, however, that this Section 7.5.2 shall not create
a contract of employment for any Covered Employee, or affect the terms of any
Covered Employee’s service, except as specifically provided herein. From and
after the Closing, Buyer shall, or shall cause its Affiliates (including the
Subsidiaries following the Closing) to, (i) provide coverage for Covered
Employees and their eligible dependents under its or their medical, dental and
health plans without interruption of coverage (provided, however, this
obligation may be met through the Transition Services Agreement); (ii) cause
there to be waived any pre-existing condition, actively at work requirements,
waiting periods and any other similar restriction; and (iii) cause the Buyer
Plans to honor any expenses incurred by the Covered Employees and their eligible
dependents under similar plans of the Sellers and Subsidiaries prior to the
Closing in the plan year in which the Closing occurs for purposes of satisfying
applicable deductible, co-insurance and maximum out-of-pocket expenses, and with
respect to any lifetime maximums, as if there had been a single continuous
employer. If Buyer or any Subsidiary terminates the employment of any Covered
Employee (other than for cause) during the Continuation Period, Buyer shall, or
shall cause its Affiliates (including the Subsidiaries following the Closing) to
pay to such Covered Employee a severance in accordance with the severance policy
described on the attached Schedule 7.5.2.

 

7.5.3     For purposes of eligibility, level of benefits, vesting and benefit
accruals (other than benefit accruals under a defined benefit pension
plan) under each Buyer Plan in which Covered Employees are eligible to
participate following the Closing, Buyer shall, and shall cause its Affiliates
(including the Subsidiaries following the Closing) to, give each Covered
Employee full credit under each such Buyer Plan for all service with any Seller
or Subsidiary, their Affiliates, and any predecessor employer prior to the
Closing to the same extent as such service was recognized for such purpose by
the Seller or Subsidiary and/or its Affiliates prior to the Closing; provided,
however, that such service shall not be credited to the extent that it would
result in a duplication of benefits.

 

7.5.4     Notwithstanding any other provision of this Agreement, nothing
contained in this Section 7.5 shall (i) be deemed to be the adoption of, or an
amendment to, any employee benefit plan, program, arrangement, contract or
practice, or otherwise limit the right of Buyer or its Affiliates (including the
Subsidiaries following the Closing), to amend, modify or terminate any employee
benefit plan, program, arrangement, contract or practice or (ii) give any third
Person any right to enforce the provisions of this Section 7.5.

 

7.6     Non-Assignable Assets.

 

7.6.1     Notwithstanding anything to the contrary in this Agreement, and
subject to the provisions of this Section, to the extent the sale, assignment,
transfer, conveyance, or delivery, or attempted sale, assignment, transfer,
conveyance, or delivery, to Buyer of any Asset would result in a violation of
applicable Law, or would require the consent, authorization, approval, or waiver
of a Person (including any Governmental Authority) who is not a party to this
Agreement or an Affiliate of a party to this Agreement, and such consent,
authorization, approval, or waiver has not been obtained by the Closing, this
Agreement shall not constitute a sale, assignment, transfer, conveyance, or
delivery, or an attempted sale, assignment, transfer, conveyance, or delivery,
of such Asset; provided, however, that the Closing shall occur notwithstanding
the foregoing without any adjustment to the Purchase Price. Following the
Closing, Sellers and Buyer shall use commercially reasonable efforts, and shall
cooperate with each other, to obtain any such required consent, authorization,
approval, or waiver, or any release, substitution, or amendment required to
novate all Liabilities under any and all Assigned Contracts or other Liabilities
that constitute Assumed Liabilities or to obtain in writing the unconditional
release of all parties to such arrangements, so that, in any case, Buyer shall
be solely responsible for such Liabilities from and after the Closing Date;
provided, however, that neither Seller shall be required to pay any
consideration therefor. Once such consent, authorization, approval, waiver,
release, substitution, or amendment is obtained, the applicable Seller shall
sell, assign, transfer, convey, and deliver to Buyer the relevant Asset to which
such consent, authorization, approval, waiver, release, substitution, or
amendment relates for no additional consideration. Applicable sales, transfer,
and other similar Taxes in connection with such sale, assignment, transfer,
conveyance, or license shall be paid by Sellers.

 

7.6.2     To the extent any Asset and/or Assumed Liability cannot be transferred
to Buyer following the Closing pursuant to this Section, Buyer and Sellers shall
enter into such arrangements (such as subleasing, sublicensing, or
subcontracting) to provide to the parties the economic and, to the extent
permitted under applicable Law, operational equivalent of the transfer of such
Asset and/or Assumed Liability to Buyer as of the Closing and the performance by
Buyer of its obligations with respect thereto. Buyer shall, as agent or
subcontractor for Sellers pay, perform, and discharge fully the Liabilities of
Sellers thereunder from and after the Closing Date. Notwithstanding anything to
the contrary in this Agreement, the provisions of this Section shall not apply
to any consent or approval required under any antitrust, competition, or trade
regulation Law.

 

7.7     Accounts Receivable. From and after the Closing, if Sellers or any of
their Affiliates receive or collect any funds relating to any Accounts
Receivable or any other Asset, Sellers or their Affiliates shall remit such
funds to Buyer within ten (10) Business Days after their receipt thereof.

 

7.8     Tax Matters.

 

7.8.1     Tax Returns. The Sellers will be responsible for the preparation and
filing of all Tax Returns of the Company (including Tax Returns required to be
filed after the Closing Date) to the extent such Tax Returns include or relate
to the Sellers’ and Subsidiaries’ operation of the ER Business or use or
ownership of the Assets on or prior to the Closing Date. Buyer will be
responsible for the preparation and filing of all Tax Returns it is required to
file with respect to Buyer’s ownership or use of the Assets or its operation of
the ER Business attributable to taxable periods (or portions thereof) commencing
after the Closing Date.

 

7.8.2     Straddle Periods. In the case of any taxable period that includes (but
does not end on) the Closing Date (a “Straddle Period”), any real or personal
property or transfer or similar Taxes attributable to the Assets (a “Straddle
Period Tax”) shall be prorated between Buyer and the Sellers on a per diem basis
by taking the amount of such Taxes for the entire taxable period multiplied by a
fraction the numerator of which is the number of days in the taxable period
ending on and including the Closing Date and the denominator of which is the
number of days in such Straddle Period. The party required by Law to pay any
such Straddle Period Tax shall file the Tax Return related to such Straddle
Period Tax within the time period prescribed by Law and shall timely pay such
Straddle Period Tax. To the extent any such payment exceeds the obligation of
the filing party hereunder, such filing party shall provide the other party with
notice of payment, and within five (5) days of receipt of such notice of
payment, the non-filing party shall reimburse the filing party for the
non-filing party’s share of such Straddle Period Taxes.

 

Article 8     
Indemnification

 

8.1     Indemnification of the Buyer Indemnitees. From and after the Closing,
SMI and the Company, jointly and severally, shall indemnify Buyer, its
Affiliates, and their respective officers, directors, employees, agents,
partners, shareholders, successors and assigns (collectively, the “Buyer
Indemnitees”) against and hold the Buyer Indemnitees harmless from any Losses
based upon, arising out of, or relating to:

 

(a)     any inaccuracy in, or breach of, any of the representations and
warranties made by either Seller in this Agreement as of the Closing Date;

 

(b)     any breach or nonperformance of any covenant or obligation made or
incurred by either Seller herein;

 

(c)     any Excluded Liabilities; and

 

(d)     any Fraud Claims.

 

8.2     Limitations on Indemnification of the Buyer Indemnitees. The
indemnification of the Buyer Indemnitees provided for in this Agreement shall be
subject to the following limitations:

 

(a)     any claim by a Buyer Indemnitee for indemnification pursuant to
Section 8.1(a) shall be required to be made by delivering notice to Sellers no
later than the day that is fifteen (15) months after the Closing Date; provided
that any claim based upon, arising out of or relating to any inaccuracy in or
breach of any representation or warranty in (i) Section 3.1 (Authority;
Capacity), Section 3.2 (Execution and Delivery; Enforceability) Section 3.6
(Capitalization), Section 3.16.2 (Personal Property – Title), or Section 3.31
(Brokerage) may be made at any time; (ii) Section 3.11 (Taxes) may be made at
any time prior to sixty (60) days following the expiration of the applicable
statute of limitations (including valid extensions thereof); or (iii) Section
3.16.3 (Personal Property –Sufficiency) shall be required to be made by
delivering notice to Sellers no later than the day that is six (6) months after
the Closing Date (the representations and warranties described in clauses (i),
(ii), and (iii) above, collectively, the “Seller Fundamental Representations”).
The covenants and agreements of Seller contained in this Agreement shall survive
until fully performed in accordance with their terms;

 

(b)     notwithstanding anything in Section 8.2 to the contrary, in the event a
notice of claim is asserted by a Buyer Indemnitee related to or arising out of
an inaccuracy or breach in any representation, warranty or covenant during the
time periods provided for in Section 8.2(a), such representation, warranty or
covenant will continue to survive until such matter has been resolved by
settlement, litigation (including all appeals related thereto), or otherwise.
For purposes of clarity, only a written notice of a claims needs to be given
during the applicable time period, without a requirement to commence litigation.
Notwithstanding anything in this Section 8.2(b) to the contrary, in the event a
claim is asserted by a Buyer Indemnitee related to or arising out of an
inaccuracy or breach in any representation or warranty that results from or
constitutes a Fraud Claim, the representation or warranty will survive would any
time limitation;

 

(c)     except with respect to any Fraud Claims or any claim based upon, arising
out of or relating to any inaccuracy in or breach of any of the Seller
Fundamental Representations, the Buyer Indemnitees shall not be entitled to
indemnification pursuant to Section 8.1(a) (i) for any individual or series of
related Losses that do not exceed Fifty Thousand Dollars ($50,000) (which Losses
shall not be counted toward the Indemnification Threshold), (ii) until the
aggregate amount of all Losses for which the Buyer Indemnitees claim
indemnification pursuant to Section 8.1(a) (excluding those described in the
preceding clause (i)) exceeds Five Hundred Thousand Dollars ($500,000) (the
“Indemnification Threshold”), and thereafter, the Buyer Indemnitees shall be
entitled to indemnification pursuant to Section 8.1(a) for the full amount of
all such Losses (expressly not taking into account the Indemnification
Threshold), but subject to the Cap; and (iii) the maximum indemnification amount
to which the Buyer Indemnitees may be entitled shall be Five Million Dollars
($5,000,000) (the “Cap”);

 

(d)     the Buyer Indemnitees shall use commercially reasonable efforts to
mitigate any indemnifiable Losses incurred by them; provided that in no event
shall such efforts include commencing a lawsuit, arbitration proceeding or
similar type of claim or action or require the Buyer Indemnitees to take any
action that would have, or is reasonably likely to have, a material and adverse
effect on any material business relationship;

 

(e)     any Losses incurred by any Buyer Indemnitee shall be calculated net of
any current liability taken into account in the calculation of the Closing
Working Capital to the extent such current liability specifically represents an
accrual in anticipation of such Loss;

 

(f)     no Losses may be claimed under Section 8.1 by any Buyer Indemnitee to
the extent such Losses are included in the calculation of any adjustment to the
Purchase Price pursuant to Article 2; and

 

(g)     notwithstanding anything to the contrary in this Article 8, with respect
to any claim based upon, arising out of or relating to any inaccuracy in or
breach of Section 3.16.3 (Personal Property – Sufficiency), each Buyer
Indemnitee shall use commercially reasonable efforts to allow Sellers to cure
such inaccuracy or breach by providing and/or delivering to Buyer and/or its
Affiliates such additional assets (in-kind) or services as may be reasonably
required to cure such inaccuracy or breach. If a Buyer Indemnitee provides
written notice to Sellers that it intends to make a claim pursuant to Section
8.1(a) based upon, arising out of, or relating to any inaccuracy in or breach of
Section 3.16.3 (Personal Property – Sufficiency), and if the parties are unable
to agree upon a mutually satisfactory remedy or course of action within five (5)
Business Days after the Buyer Indemnitee provides such notice, then the Buyer
Indemnitee shall not be required to provide additional time to Sellers to cure
such inaccuracy or breach as contemplated by this subsection, provided that, in
all events, all parties shall be held to a standard of good faith and commercial
reasonableness in their actions and omissions pursuant to this subsection.

 

8.3     Indemnification of the Seller Indemnitees. From and after the Closing
Date, Buyer and Parent shall jointly and severally indemnify each Seller, their
respective Affiliates, and each of the foregoing’s respective officers,
directors, employees, agents, partners, shareholders, successors and assigns
(collectively, the “Seller Indemnitees”), against and hold the Seller
Indemnitees harmless from any Losses based upon, arising out of or relating to:

 

(a)     any inaccuracy in or breach of any of the representations and warranties
made by Buyer or Parent in this Agreement as of the Closing Date;

 

(b)     any breach or nonperformance of any covenant or obligation made or
incurred by Buyer or Parent herein;

 

(c)     any Assumed Liabilities; and/or

 

(d)     any Fraud Claims.

 

8.4     Limitations on Indemnification of the Seller Indemnitees. The
indemnification of the Seller Indemnitees provided for in this Agreement shall
be subject to the following limitations:

 

(a)     any claim by a Seller Indemnitee for indemnification pursuant to
Section 8.3(a) of this Agreement shall be required to be made by delivering
notice to Buyer no later than the day that is fifteen (15) months after the
Closing Date; provided that any claim for indemnification based upon, arising
out of or related to any inaccuracy in or breach of any representation or
warranty made by Buyer in Section 4.1 (Organization; Authorization),
Section 4.2 (Execution and Delivery; Enforceability), or Section 4.4
(Brokerage) may be made at any time. The covenants and agreements of the Buyer
contained in this Agreement shall survive until fully performed in accordance
with their terms;

 

(b)     notwithstanding anything in Section 8.4 to the contrary, in event a
notice of claim is asserted by a Seller Indemnitee related to or arising out of
an inaccuracy or breach in any representation, warranty or covenant during the
time periods provided for in Section 8.4(a), such representation, warranty or
covenant will continue to survive until such matter has been resolved by
settlement, litigation (including all appeals related thereto), or otherwise.
For purposes of clarity, only a written notice of a claims needs to be given
during the applicable time period, without a requirement to commence litigation.
Notwithstanding anything in this Section 8.4(a) to the contrary, in the event a
claim is asserted by a Seller Indemnitee related to or arising out of an
inaccuracy or breach in any representation or warranty that results from or
constitutes a Fraud Claim, the representation or warranty will survive would any
time limitation;

 

(c)     except with respect to any Fraud Claims or any claim based upon, arising
out of or related to any inaccuracy in or breach of any representation or
warranty contained in Section 4.1 (Organization; Authorization),
Section 4.2 (Execution and Delivery; Enforceability), or Section 4.4
(Brokerage), the Seller Indemnitees shall not be entitled to indemnification
pursuant to Section 8.3(a) (i) until the aggregate amount of all of the Seller
Indemnitees’ claims for indemnification pursuant to Section 8.3(a) exceeds the
Indemnification Threshold, and thereafter, the Seller Indemnitees shall be
entitled to indemnification pursuant to Section 8.3(a) for the full amount of
such Losses (expressly not taking into account the Indemnification Threshold),
but subject to the Cap; and (ii) the maximum indemnification amount to which the
Seller Indemnitees may be entitled shall be the Cap; and

 

(d)     the Seller Indemnitees shall use commercially reasonable efforts to
mitigate any indemnifiable Losses incurred by them; provided that in no event
shall such efforts include commencing a lawsuit, arbitration proceeding or
similar type of claim or action or require the Seller Indemnitees to take any
action that would have, or is reasonably likely to have, a material and adverse
effect on any material business relationship.

 

8.5     Procedures Relating to Indemnification.

 

8.5.1     Third-Party Claims.

 

(a)     A party (the “indemnitee”) entitled to indemnification provided for
under this Agreement in respect of, arising out of, or involving a claim or
demand made by any third party against the indemnitee (a “Third-Party
Claim”) shall promptly notify the party from whom indemnification hereunder is
sought (the “indemnitor”) in writing of the Third-Party Claim and, in any event,
no later than thirty (30) days after the indemnitee becomes aware of such
Third-Party Claim. Such notice shall state in reasonable detail the amount or
estimated amount of such Third-Party Claim, and shall identify the specific
basis (or bases) for such Third-Party Claim, including the representations,
warranties or covenants in this Agreement alleged to have been breached. Failure
to give such notification within the thirty (30) day period referenced in this
Section 8.5.1(a) shall not affect the indemnification provided hereunder except
and only to the extent the indemnitor shall have been actually prejudiced as a
result of such failure. Thereafter, the indemnitee shall deliver to the
indemnitor, without undue delay, copies of all notices and documents (including
court papers received by the indemnitee) relating to the Third-Party Claim so
long as any such disclosure could not reasonably be expected, in the reasonable
opinion of counsel, to have an adverse effect on the attorney-client or any
other privilege that may be available to the indemnitee in connection therewith.

 

(b)     If a Third-Party Claim is made against an indemnitee and if (i) the
indemnitor irrevocably admits to the indemnitee in writing its obligation to
indemnify the indemnitee for all liabilities and obligations relating to such
Third-Party Claim, (ii) the indemnitor furnishes evidence of its financial
capability to indemnify that is satisfactory to the indemnitee, (iii) the
applicable Indemnification Threshold has been exceeded, (iv) no claim for
injunctive relief is being made against the indemnitee, and (v) it is reasonably
likely that the indemnitee will not suffer a Loss in excess of indemnitor’s
indemnification obligations hereunder, the indemnitor may elect to assume and
control the defense thereof with counsel selected by the indemnitor that is
reasonably acceptable to indemnitee by providing the indemnitee with notice
within ten (10) days after the indemnitor’s receipt from the indemnitee of
notice of the Third-Party Claim. If the indemnitor assumes such defense, the
indemnitee shall have the right to participate in the defense thereof and to
employ counsel, at its own expense, separate from the counsel employed by the
indemnitor, it being understood that the indemnitor shall control such defense;
provided that indemnitee’s expenses of its own separate counsel shall be an
indemnified Loss for purposes of this Article 8, if such counsel reasonably
concludes that a conflict of interest exists between indemnitee and indemnitor
that would make separate representation advisable.

 

(c)     If the indemnitor so assumes the defense of any Third-Party Claim, all
of the indemnified parties shall, at the expense of the indemnitor, reasonably
cooperate with the indemnitor in the defense or prosecution thereof. Such
cooperation shall include, at the expense of the indemnitor, the retention and
(upon the indemnitor’s request) the provision to the indemnitor of records and
information which are reasonably relevant to such Third-Party Claim, and making
employees available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder. If the
indemnitor has assumed the defense of a Third-Party Claim, (i) the indemnitee
shall not admit any liability with respect to, or settle, compromise or
discharge, such Third-Party Claim without the indemnitor’s prior written consent
(which consent shall not be unreasonably withheld or delayed); and (ii) the
indemnitor shall not admit any liability with respect to, or settle, compromise
or discharge, such Third-Party Claim without the indemnitee’s prior written
consent, provided that the indemnitee shall agree to any settlement, compromise
or discharge of a Third-Party Claim that the indemnitor may recommend and that
by its terms (x) releases the indemnitee from any liability in connection with
such Third-Party Claim without cost or expense and without any admission of
violation, injunction or agreement to take or restrain from taking any action or
(y) could not reasonably have a material adverse impact on the indemnitee’s
business.

 

(d)     If the indemnitor does not admit its obligation or admits its obligation
but fails, in the reasonable determination of the indemnitee, to defend or
settle the Third-Party Claim, then the indemnitee shall have the exclusive right
to defend against, settle, or pay such Third-Party Claim (at the sole cost and
expense of the indemnitor if the indemnitee is entitled to indemnification
hereunder), with counsel of the indemnitee’s choosing; provided, however, that
the indemnitee shall not settle, compromise, discharge or pay any such
Third-Party Claim (unless such settlement, compromise, discharge or payment will
not involve any liability or other obligation on the part of the
indemnitor) without the prior written consent of the indemnitor, which consent
shall not be unreasonably withheld, delayed or conditioned.

 

8.5.2     Other Claims. In the event an indemnitee should have a claim against
an indemnitor under this Agreement that does not involve a Third-Party Claim,
the indemnitee shall deliver notice of such claim to the indemnitor promptly
following discovery of any indemnifiable Loss and, in any event, no later than
thirty (30) days following such discovery; provided that, to the extent
applicable, such notice must be given not later than the last date set forth in
Section 8.2 or Section 8.4, as the case may be, for making such claim. Such
notice shall, to the extent known by the indemnitee at the time, state in
reasonable detail the amount or an estimated amount of such claim, and shall
specify, to the extent known by the indemnitee at the time, the basis (or
bases) for such claim, and shall further specify the representations, warranties
or covenants alleged to have been breached. Failure to give such notification
within the thirty (30) day period referenced in this Section 8.5.2 shall not
affect the indemnification provided hereunder, except and only to the extent the
indemnitor shall have been actually prejudiced as a result of such failure. Upon
receipt of any such notice, the indemnitor shall notify the indemnitee as to
whether the indemnitor accepts liability for any Loss.

 

8.5.3     Timing and Manner of Payment. Once a Loss is agreed to by the
indemnitor or finally adjudicated to be payable pursuant to this Article 8, the
indemnitor shall satisfy its obligations by payment to the indemnitee in
immediately available funds within twenty (20) days.

 

8.6     Net Losses. Notwithstanding anything to the contrary in this Agreement,
the amount of any Losses incurred or suffered by an indemnitee shall be
calculated after giving effect to (a) any insurance proceeds actually received
by the indemnitee (or any of its Affiliates) with respect to such Losses (net of
any expenses incurred in connection with obtaining such proceeds and any
insurance premium increases directly resulting therefrom) and (b) any recoveries
actually received by the indemnitee (or any of its Affiliates) from any other
third party (net of any expenses incurred in connection with obtaining such
recoveries). Each indemnitee shall exercise commercially reasonable efforts to
obtain such proceeds, benefits, and recoveries, provided that in no event shall
such efforts include commencing a lawsuit, arbitration proceeding, or similar
type of claim or action or require the indemnitee to take any action that would
have, or is reasonably likely to have, a material and adverse effect on any
material business relationship. If any such proceeds or recoveries are received
by an indemnitee (or any of its Affiliates) with respect to any Losses after an
indemnitor has made a payment to the indemnitee with respect thereto, the
indemnitee (or such Affiliate) shall pay to the indemnitor the net amount (after
deducting expenses incurred in pursuing the same) of such proceeds or recoveries
(up to the amount of the indemnitor’s payment) within fifteen (15) days of
receipt of such proceeds or recoveries.

 

8.7     Materiality Scrape. For purposes of this Article 8 the existence of any
inaccuracy or breach of any representation or warranty contained in this
Agreement, and the amount of Losses related thereto, shall be determined without
regard to any qualifications therein referencing the terms “materiality” and
“Material Adverse Effect,” but with regard and after giving effect to any
references to “Seller’s Knowledge” or similar knowledge qualifications.

 

8.8     Offset. Buyer, on one hand, and Sellers, on the other hand, will have
the right to offset any indemnifiable Losses against any payment due to Seller
or its Affiliates or Buyer or its Affiliates, as the case may be (including
pursuant to the Transaction Agreements but specifically excluding any payment to
be made by Buyer pursuant to Section 6.1 or Section 6.2 of the Transition
Services Agreement) on a dollar-for-dollar basis; provided, however, that this
Section shall not be deemed to limit, supersede, or otherwise modify a party’s
obligations pursuant to, or any other provision of, this Article 8.

 

8.9     Limitation of Remedies. Each party acknowledges and agrees that from and
after the Closing, the sole and exclusive remedy between the parties with
respect to any and all claims relating to this Agreement or the transactions
contemplated hereby (other than Fraud Claims and claims in which the remedy
sought is equitable relief (including Section 7.4.6) shall be pursuant to the
indemnification provisions set forth in this Article 8. Nothing set forth in
this Section 8.7 shall be deemed to limit a party’s remedies pursuant to any
Transaction Agreement other than this Agreement.

 

Article 9     
Construction; Miscellaneous Provisions

 

9.1     Notices. Any notice to be given or delivered pursuant to this Agreement
shall be ineffective unless given or delivered in writing, and shall be given or
delivered in writing as follows:

 

If to Buyer or

Parent, to:          REV Group, Inc.

111 E Kilbourn Ave.

Milwaukee, WI 53202

Attn: General Counsel

Email: stephen.boettinger@revgroup.com

 

 

With a copy to:

Fredrikson & Byron, P.A.

200 South Sixth Street, Suite 4000

Minneapolis, MN 55402-1425

Attention: Sean P. Kearney and Travis Anderson

Email:skearney@fredlaw.com; tanderson@fredlaw.com

 

If to either Seller:     Spartan Motors, Inc.

41280 Bridge St.

Novi, MI 48375

Attention: Chief Legal Officer

Email: ryan.roney@spartanmotors.com

 

With a copy to:     Varnum LLP

333 Bridge Street NW

Grand Rapids, Michigan 49504

Attention: Kimberly A. Baber

Email: kababer@varnumlaw.com

 

or in any case, to such other address for a party as to which notice shall have
been given to Buyer and Sellers in accordance with this Section. Notices so
addressed shall be deemed to have been duly given (a) on the third
(3rd) Business Day after the day of registration, if sent by registered or
certified mail, postage prepaid, (b) on the next Business Day following the
documented acceptance thereof for next-day delivery by a national overnight air
courier service, if so sent, (c) on the date sent by electronic mail, if
electronically confirmed and provided that a copy of such notice was also
provided pursuant to clause (b) of this sentence, or (d) when received, if
personally delivered. Otherwise, notices shall be deemed to have been given when
actually received at such address.

 

9.2     Entire Agreement. This Agreement, the Disclosure Schedules and the
Exhibits hereto constitute the exclusive statement of the agreement among the
parties hereto concerning the subject matter hereof, and supersede all other
prior agreements, oral or written, among or between any of the parties hereto
concerning such subject matter. All negotiations among or between any of the
parties hereto are superseded by this Agreement, the Disclosure Schedules and
the Exhibits hereto, and there are no representations, warranties, promises,
understandings or agreements, oral or written, in relation to the subject matter
hereof among or between any of the parties hereto other than those expressly set
forth or expressly incorporated herein.

 

9.3     Modification. No amendment, modification, or waiver of this Agreement or
any provision hereof, including the provisions of this sentence, shall be
effective or enforceable as against a party hereto unless made in a written
instrument that specifically references this Agreement and that is signed by the
party waiving compliance.

 

9.4     Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

 

9.4.1     THIS AGREEMENT AND THE LEGAL RELATIONS BETWEEN THE PARTIES SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW WHICH WOULD REQUIRE THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

9.4.2     EACH OF THE PARTIES HERETO IRREVOCABLY CONSENTS TO THE EXCLUSIVE
JURISDICTION AND VENUE OF THE state or FEDERAL courts sitting in THE STATE OF
DELAWARE IN CONNECTION WITH ANY MATTER BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR THE MATTERS CONTEMPLATED HEREIN, AGREES THAT PROCESS MAY BE SERVED
UPON THEM IN ANY MANNER AUTHORIZED BY THE LAWS OF THE STATE OF DELAWARE FOR SUCH
PERSONS AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, AND COVENANTS NOT TO ASSERT OR PLEAD ANY OBJECTION IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY
SUCH COURT OR THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT
HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

9.4.3     EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT
TO TRIAL BY JURY IN ANY PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THE ACTIONS OF BUYER, THE COMPANY OR SELLERS IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.

 

9.5     Binding Effect. This Agreement shall be binding upon and shall inure to
the benefit of each of the parties hereto and their respective successors and
permitted assigns.

 

9.6     Headings. The Article and Section headings used in this Agreement are
intended solely for convenience of reference, do not themselves form a part of
this Agreement, and may not be given effect in the interpretation or
construction of this Agreement.

 

9.7     Number and Gender; Inclusion. Whenever the context requires in this
Agreement, the masculine gender includes the feminine or neuter, the feminine
gender includes the masculine or neuter, the neuter gender includes the
masculine or feminine, the singular number includes the plural, and the plural
number includes the singular. In every place where it is used in this Agreement,
the word “including” is intended and shall be construed to mean “including,
without limitation.”

 

9.8     Counterparts. This Agreement may be executed and delivered in multiple
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument. A facsimile or other
electronic copy of a signature shall be deemed an original for purposes of this
Agreement.

 

9.9     Third Parties. Nothing in this Agreement, express or implied, is
intended to or shall be construed to confer upon any Person, other than the
parties hereto and their respective successors and permitted assigns, any legal
or equitable right, benefit or remedy of any nature under or by reason of this
Agreement and except in respect of Article 8, as it relates to the Buyer
Indemnitees and the Seller Indemnitees who are not otherwise parties to this
Agreement.

 

9.10     Time Periods. Any action required hereunder to be taken within a
certain number of days shall, except as may otherwise be expressly provided
herein, be taken within that number of calendar days; provided, however, that if
the last day for taking such action falls on a Saturday, a Sunday, or a U.S.
federal legal holiday, the period during which such action may be taken shall
automatically be extended to the next Business Day.

 

9.11     Joint and Several Liability. Parent and Buyer shall be jointly and
severally liable to each Seller for the full and prompt payment, performance,
and satisfaction of all of Buyer’s obligations, covenants, agreements, and other
Liabilities pursuant to this Agreement.

 

[Signature Pages Follow]

 

 

 

INTENDING TO BE LEGALLY BOUND, the parties have executed and delivered this
Asset Purchase Agreement as of the date first written above.

 

 

 

 

BUYER:

 

Spartan Fire, LLC

 

By: /s/ Dean J. Holden

Name: Dean J. Holden

Its: Chief Financial Officer

 

PARENT:

 

REV Group, Inc.

 

By: /s/ Dean J. Holden

Name: Dean J. Holden

Its: Chief Financial Officer

 

 

SMI:

 

Spartan Motors, Inc.

 

By: /s/ Ryan L. Roney

Ryan L. Roney, Secretary

     

COMPANY:

 

Spartan Motors USA, Inc.

 

By: /s/ Ryan L. Roney

Ryan L. Roney, Secretary

 